Case 1:19-cr-10117-IT Document 425-5 Filed 09/06/19 Page 1 of 93

Exhibit D
Case 1:19-cr-10117-IT Document 425-5 Filed 09/06/19 Page 2 of 93

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,

V.

FELICITY HUFFMAN,

Defendant

)
)
+)
)
)
)

Criminal No. 19-10117

LETTERS IN AID OF SENTENCING »

Defendant Felicity Huffman respectfully submits the following letters to assist the Court

at the sentencing scheduled for September 13, 2019:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TAB NAME
1 William Macy
2 Val Underwood
3 Betsey Huffman
4 Laura Bauer —
5 Kate Blumberg and Todd Week:
6. Ellen Etten
7 Lucas Ross
8 Mare Cherry
9 Eva Longoria Baston
i0 Isabel Belden
11 Grace Huffman
12 Jessie Huffman
13 Joseph Huffman
14 Mitzi Lizarraga
15. Stella Jeong
16 Daniel and Benjamin Barnz
17 Amelia Hamilton
18 Wendy Mogel

 

 

 
Case 1:19-cr-10117-IT Document 425-5

Filed 09/06/19 Page 3 of 93

 

 

 

 

 

 

 

 

 

 

 

 

 

_ DATED

 

 

TAB NAME

19 Deborah Kory

20 Mary McCann and Neil Pepe

21 Buck Jones

22 Jessie Huffman

23 Moore Huffman

24 Moore Huffman

25 Barry Muniz

26 Thomas Alderson

27 Dougias E. Phelps
Respectfully submitted,
FELICITY HUFFMAN
By her attorneys,
/s/ Martin F. Murphy
Martin F. Murphy BBO # 363250
Julia Amhrein BBO # 684912
Foley Hoag LLP
155 Seaport Boulevard
Boston, Massachusetts 02210-2600
Telephone: 617-832-1000
Facsimile: 617-832-7000
mmurphy@foleyhoag.com

: September 6, 2019
Case 1:19-cr-10117-IT Document 425-5 Filed 09/06/19 Page 4 of 93

TAB 1
Case 1:19-cr-10117-IT Document 425-5 Filed 09/06/19 Page 5 of 93

Wm H. Macy
Los Angeles California

September 4, 2019

Hon. Indira Talwani

United States District Court
One Courthouse Way
Boston, MA 02210

Dear Judge Talwani

Thank you for giving me the time to tell you about my wife Felicity Huffman.

Felicity grew up in a house filled with women (six sisters and a brother) in Woody
Creek Colorado. Her mother was strong, loving, fierce, eccentric and sometimes
violent, and | think Felicity was largely raised by either her sisters or, being the
youngest, left to her own devices. As an example, she moved to Los Angeles for a
year when she was 15 years old to pursue acting. She lived with a 22-year-old
friend of the family and put herself in high school and found her way to auditions
and classes all on her own. | think the result of her unstructured upbringing was a
determination that her children would always have a mother there backing them
up. As crazy as her life was in Woody Creek, Felicity’s family is very close. She
talks to at least one of her siblings almost daily and one of the joys of my life was
being accepted into the Huffman clan. Felicity’s family is her world.

From the day we learned that Sophia Grace Macy was on her way, Felicity threw
herself into parenting. She read mountains of books and sought out the best and
the brightest on the subject. She read a book called “The Gift of a Skinned Knee”
and was so impressed by the author, Wendy Mogul, she made it her quest to
meet Ms. Mogul and talk to her about raising children, and we’ve continued to
meet with Wendy all these years. She sought out parents whose children
impressed her and picked their brains on child rearing.

Felicity worried about raising our girls in Hollywood with working actors for
parents, so we decided to keep them as far away from our business as possible.
We rarely took them to any sort of Hollywood event and tried to avoid them

 
-Case 1:19-cr-10117-IT Document 425-5 Filed 09/06/19 Page 6 of 93

being photographed by the press. We didn’t even let them watch television until
they could read. We read books out loud almost every night. One day | walked
into the kitchen and Felicity was teaching the girls how to meet people. She had
them shake her hand with a firm grip, look her in the eye and say their names
clearly. And they practiced it over and over until it was habitual. |’ve rejoiced at
the surprised look in adult’s eyes as my six-year-old Georgia introduced herself
and shook their hands.

Watching Felicity being a mother is a wonderful thing to see. When the girls got
computers and phones, we had a family meeting about the rules for their use,
and both girls had to sign a contract which Felicity found on-line. There were
rules for makeup, dating and now driving. At the same time, while there have
always been rules in our house, Felicity is great at thinking like a kid. For one of
Sophia’s birthdays she baked about twenty-five small cakes. The first hour the
kids decorated the cakes, and after that we had an epic cake fight that left our
yard sticky for weeks. She’s always been big on birthdays and holidays, and she
makes them special with imagination rather than money. Felicity has always
worked to make sure that our daughters “don’t get squished”. | think growing up
she saw her sisters and her brother get their spirits pounded down, and she’s
always been determined that nothing will stop our daughters from becoming
women in full.

My wife has an amazing ability to “see” our kids. She sees them not as we wish
they were, or what we hope they might become, but who they actually are. She
was the first to notice Sophia’s difficulty with transitions and sensory overload
and we discovered she needed Occupational Therapy. In all honesty, | had my
_doubts that a four-year-old would need something called Occupational Therapy,
but ! was wrong and in six months we saw a remarkable change in her.

She was the first to notice Sophia’s difficulty in school and was inexhaustible in
getting an accurate diagnosis and treatment.

But motherhood has, from the very beginning, frightened Felicity and she has not
carried being a mom easily. She’s struggled to find the balance between what the
experts say, and her common sense.

It’s been about six months since the FBI came in the early hours to arrest Felicity.
Our oldest daughter Sophia has certainly paid the dearest price. She had been
Case 1:19-cr-10117-IT Document 425-5 Filed 09/06/19 Page 7 of 93

accepted to a few schools, but her heart was set on one in particular which,
ironically, doesn’t require SAT scores. She started as one of several thousand
applicants and after making it through many auditions, she flew to the school two
days after her mom’s arrest for the final selections. When she landed, the school
emailed her withdrawing their invitation to audition. She called us from the
airport in hysterics, begging us to “do something, please, please do something”.
From the devastation of that day, Sophia is slowly regaining her equilibrium and
getting on with her life. She still doesn’t like to sleep alone and has nightmares
from the FBI agents waking her that morning with guns drawn.

Georgia, our youngest, has surprised me. After watching the six FBI agents put
her handcuffed Mom into a car and drive her away, she cried. The next day she
said she wanted to go to school, but as the news of the case became a firestorm
she had to come home. The following day, on her own initiative, she returned to
school and talked to her Adviser and the Principal telling them she knew nothing
about the scandal. She contacted several places where she had applied for
summer internships trying to salvage her chances. This summer Georgia has
already done a week at California Girls State where she was elected to the
Supreme Court. She got an internship with an LA City Councilmember, anda
second internship with a law firm. This is in addition to her usual! community
service work of tutoring for School On Wheels and The Teen Project which helps
at risk girls get their GED. She’s taken the lead in her college application process
and has an east coast college tour set up for the fall. And this dyslexic girl, who
couldn’t read when she entered 3rd grade at Park Century School, finished her
Junior year at an academically rigorous High School with two B’s and four A’s. To
be sure Felicity’s relationship with her daughters exploded on March 12" and
rebuilding that relationship will be a long process. But | also want you to know
Felicity has raised two amazing young women.

After her arrest Felicity found a wonderful family therapist and we’ve all been
going (in various combinations) for the last few months. There is much to be
done, and some of the hurt and anger will take years to work through, but we are
making progress.

But of course, Felicity has borne the brunt of this. The paparazzi was camped
outside our home for the first month or so, and they still have an uncanny knack
of finding her. Felicity rarely leaves our house, because every time they catch her,

 
Case 1:19-cr-10117-IT Document 425-5 Filed 09/06/19 Page 8 of 93

}
Thank you, Your Honor. If | may I’d like to tell you one more thing: every good
thing in my life is because of Felicity Huffman.

Respectfully,

LU= Sh

Wm H. Macy
Case 1:19-cr-10117-IT Document 425-5 Filed 09/06/19 Page 9 of 93

TAB 2

 
~ Case 1:19-cr-10117-IT " Docuriérit 425-5" Filed’ 09/06/19 Page’10°0f 93. me

July 7, 2019

Hon. Indira Talwani

United States District Court
One Courthouse Way |
Bosion, MA 02210

Your Honor:

My name is Val Underwood. | direct an internationally known program for students who
aspire to professional careers in the performing arts. Much of my year is spent raising
scholarships for talented, financially disadvantaged students.

{ have known Felicity Huffman for many years. | have always admired her for her great
strength of character. She is not a person who shrinks from difficult situations and | have
never known her to think of herself as better than others. These traits became even
more clear to me during a very difficult situation in my life.

My brother Ray, a Los Angeles based actor and writer, was a close friend of the
- Huffman family and mentored Felicity when she first ¢ came to Los Angeles to study
acting.

Later, Ray was a victim of the AIDS epidemic of the late 80's and early 90's. Ray was
well loved by many, but when he became ill the large majority of his friends
disappeared. They turned out in great numbers for his Memorial, but only a small
handful stayed by his side during his ordeal. | don't mean this to sound resentful,
because watching a beloved friend wither and die in the prime of his life is too much for
many people to handle.

Felicity was one of that handful who formed Ray's care team. At that point in her life,
she was a young, vibrant actress with a promising career and surely could have chosen
other ways to spend her time. This was also a time when HIV infection was not fully
understood and surrounded by fear. Yet whenever Felicity was needed, she would make
herself available to relieve me as his principle caregiver. She took him to medical
appointments, made his meais, stayed by his side and held his hand. He was never
alone. On one of the worst evenings of my life, | asked Felicity io stay with Ray while |
went to a consultation with one of his doctors to learn that he had contracted an
opportunistic brain virus.

While Felicity was caring for him that evening, he suffered a nearly fatal reaction to a
medication and developed a high fever, putting him into a delirium. Felicity called 911
and.Ray was rushed to the hospital, where he remained unconscious all night. |
encouraged Felicity to go home and rest, but she refused io leave the hospital room and
remained with us until he regained consciousness in the morning. After that extreme
mores rn Case T19-cr-10117-IT Document 425-5” Fited"09/06/19°“Page 11 of 93-—- rr e

fever Ray lost his ability to speak, walk, and use his arm and hand and needed round
the clock care for some time. In addition to helping Ray in increased ways, Felicity
utilized speech therapy techniques and physical therapy exercises to help him regain
his speech and physical function.

These are not the actions of someone who puts herself first, but of a deeply loyal and
caring individual. One willing to make sacrifices to care for a friend during a frightening,
physically and emotionally draining situation. | always think of Felicity with the highest
regard.

Your. lols. .
V4 lan

Val Underwood

Artistic Director

Hawaii Performing;Arts Festival
hawaiiperforingartsfestival.org
Case 1:19-cr-10117-IT Document 425-5 Filed 09/06/19 Page 12 of 93

TAB 3
~ mn mn Case b:19-cr-t0ti7-tF: Document 425-5--Fited 09/06/19 Page-13-0f 93— ee

August 6, 2019

Hon. Indira Talwani ~
United States District Court

One Courthouse Way
Boston, MA 02210

Re: Felicity Huffman

Dear Judge Talwani,
I have so much to tell you about Felicity but I am limiting this letter to
two characteristics which may not be readily apparent but for me are
very significant; her kindness and presence with others and her moral
courage and devotion. While I do not know completely what led up to
this current situation, I consider it totaliy out of character and every day
- [am very aware of the profound suffering and regret my sister is
experiencing. Her distress and confusion at her actions have provoked
an intense self examination of who she is, what this means, and how she

will go forward in all aspects of her life.

I am 15 years older than Flicka and was not a constant in her early life. I
do know that even as her elder I have learned many things from her. One
of the most important personal lessons has come from observing her
interacting with others. In the process she remains present and engaged
and I have never seen her take people for granted. She does not offer
rote or automatic responses. She rarely says “thank you” or
acknowledges someone without looking at them, seeing them, and

genuinely expressing gratitude or interest. She makes people feel seen
Hr en Qed: 4 9:¢r-01tF-1T--Bocument 425-5 Filed 09/06/49 Page-14-Of 9B —- eee

and appreciated whether it is the checkout person, a taxi driver, friends
and family, or someone well-known. To me this genuineness and
appreciation demonstrates her underlying belief in the value and dignity
of the individual person. I believe that these everyday, purposeful

kindnesses are important..

Flicka's moral courage has been evident in many ways throughout her
life. One incident has always stood out to me. The following account is
as accurate as possible given that at 72 Ihave memory lapses and
considerable time has elapsed since the events described. When Flicka
was in elementary school, a friend named Ray lived with our family for
his junior and senior years of high school. He and Flicka established a
close, affectionate, and playful relationship. When she was 15, Flicka
went to L.A to pursue her interest in acting and she lived with Ray. Ray.
was gay and it was during that time she became aware of the prejudice
and open hostility towards people who were gay. As a result she

_ affirmed and expressed her anti-homophobic values.

Several years later after graduating from NYU, Flicka returned to L.A.
during a lost and painful time in her life. Ray was still in L.A. and in the
final stages of dying from AIDS. It was a time of fear, prejudice and
extreme ignorance about HIV and AIDS. |

Ray was very charming, funny and talented, with many friends most of

whom abandoned him in the final times of his life. Flicka was the
oon Cage 1:49-cr-10117-1T -Bocument 425-5~ Filed 09/06/19~- Page 15 of 93: ---

youngest member of a team of close friends who took care of Ray ona
daily basis. There was little medical help available. Flicka was the
youngest person on the caretaking team and had no training or
experience in hospice care, AIDS protocols, palliative care or any
medical procedures. I hope my phone calls with Flicka during this time
allowed her talk about the situation and express some of her intense
emotions, confusion, and lack of confidence. She described ambulances
arriving at Ray’s apartment with paramedics in full protective gear; a
frightening scene reminiscent of movies about Ebola and apocalyptic
epidemics. People were afraid to touch or have any contact with AIDS
victims. Fear gave rise to anger and hatred. I remember Flicka being
frightened, ,lonely and feeling ill equipped. ,As she said, “I don’t know

what I am doing but I show up.’

Flicka took Ray to appointments with doctors and alternative medicine
practitioners. She cooked for him, read to him and sat with him. In the
beginning they talked and laughed a lot and later she would hold his
hand and just be with him, showing her deeply meaningful ability to be
fully present for people and not look away. At the end she also took care
of Ray’s personal needs; bathing, dressing, teeth, toileting, etc, This was
all during a time when public perception was just beginning to shift yet
fear and confusion still surrounded the AID’s epidemic. Ray had no
medical insurance and received substandard ER and hospital care
when he was admitted during health crises. Flicka caught a staph

infection during one such crisis with Ray at the hospital which must
- + Gase £:19-¢cr-40117-1F- Document 425-5-~--Filed-09/06/19..-Page 16-0f 93 + ee =

have worried and frightened her. I remember Flicka being angry and
frightened by the treatment Ray received from the medical profession.
She was frightened for Ray and for herself. I still have so much
admiration for Flicka’s courage, loyalty, willingness to keep showing up
during a time of such ignorance, confusion and fear about AIDS, death
and dying and the intense care-taking required. She did this in spite of
her own demons and fears, despite the loneliness and sadness of the.

situation.

In recent years I have been able to spend more time with Flicka’s
daughters than I have with Flicka. They visit us in Vermont and it
reminds me of when Flicka would visit when she was younger; great fun,
great laughter, wonderful games and playfulness. Her daughters are the
same. They so easily took care of and engaged fully with their younger
cousins. They are quick to help with any chores; dishes, cleaning-up,
and laundry. Beyond any conventional politeness they are always
genuinely grateful for all aspects of life here. To go from a life in Los
Angeles to rural Vermont and be totally open to both what was not here
and to whatis, shows how genuine, open and considerate they are;
playing ina brook, fooling around with animals, pulling younger

children in a cart.......

I have always been amazed that for children who were raised with such
material privilege, they remain so unentitled and unspoiled. They are

respectful, caring and thoughtful. I know that they have been raised to
~~~ Case 1:49-er-10117-IT Doeument-425-5--Filed-09/06/19 Page-17-0f 93. | ------—-----

value kindness, thoughtfulness, , sensitivity and clear perception. And
they are great fun to be with, I love being with them.

Flicka has always had good instincts and a clear sense of right and
wrong. She is aware, thoughtful, loyal, intense, smart, funny and
magnetic. I love her deeply and as is true of everyone - we are all so

much more than our misdeeds. {paraphrasing B. Stevenson)

I truly appreciate the time you are taking to read these letters.

Sincerely,

Betsey Huffman
Case 1:19-cr-10117-IT Document 425-5 Filed 09/06/19 Page 18 of 93

TAB 4
~~Case T19-cr-10117-1T~ Document 425-5" “Filed 09/06/19 “Page To of 93" —

 

Laura Bauer

PE
Sua 4.2019

Hon. Indira Talwani

United States District Cour,

One Courthouse Vie .
Boston, MA 02216

Sear Hon. Indira Talwani,

2am writing to you today to speak about my friend Felitify Huffman. | would
like to share with you a few words to help to bring to fight what kind of persoys
she is both‘in her strengths and her limitations,”

We are © both members of the Atlantic Theater Company in-‘New York. We met
through work and have been friends for 30 years. { have the ‘unique role in
our company of being the only Costume Designer. Most of our members are
actors, but we do have one stage manager, one fighting desiqner. and a
couple of writers. -We spent many summers working alongside one another in
Burlington VT(1989-1994}, teaching students, rehearsing plays and putting on
productions in City Hall. Felicity.was the hardest worker among a group of
very hard working young peopie, She also would not stop working until
everyone was finished with their job’and would pitch in breaking down sets,
long after the acting work was finished. She was also a decent carpenter and
our #1 pitcher when playing for our competitive softball team. Sne was never ¢
hot house flower and she. qever trafficked in'status. The mission of our theater
sombany was to do good Wark, bring. the words of the playwright to the
aucience, and to keep our eges out ofig. Felicity did this with ease and along
with another good friend Mary NicCann, ‘eq our group through example. Mary
as a mother figure and Felicity asa leade ‘in terms of her work ethic. Manners,
timeliness, respect for potential, and talent were the centerpieces to our
identities in terms of: how we related to- our buddigg professional lives. They
grew. ee OR ee AP Loe att Batt Dok, .

 

Oe inten HES Tae

Fhe groundwork that we laid with each other during that time continued in

_NYC for-years,-and our future proved to.be beyond frultful both in our work

and our personal lives, We all got married within a few months of each other
and started famiiies in the late 90’s. One of the benefits. of coming up ina
moses eon oe Ca ge-t-t9-cr-1O117-tt Document 425-5 Filed 09/06/19 “Page 20 0f 93

»

 

theater company together Is that you truly benefit from one another’s
strengths while learning from each other’s weaknesses. As life nas shown wz
we need to be there for that, too. We have been able to sten Into the roles thet
we established as very young adults to either aid a company member, or also.
guide one when they are in need. Long past friendship, our relationships with
this group are more closely aligned with that of a family.

Now, | will hightight a specific event that is a good example of who Felicity’s i.
and her character. One night in 1994, we were doing a play at the Atlantic
Theaier in Chelsea and we finished rehearsal at midnight. We do these
horrible work days called “ten out of twelves” where you work from noon ‘tit
midnight. A few of us went out for a late bite to eat and Felicity went home
because she was fiving home to Colorado to see her mother the following
morning. On my way home that night, my roommate {who was the stage
manager) and | stopped at a corner deli for milk (and Poptarts} and while in the
store, | turned down an aisle where they had removed the ficor to stock the
shelves from the basement. | fell directly into that hole. | fell a full story and
Janded on my head, bit through my tongue, and knocked al! my teeth loose.
The stage manager, went down the ladder, picked me up and carried me out
of the establishment and home 2 blocks. When he arrived he got me settled
and despite it being 2:00AM, he called Flicka. That’s her nickname. When you
are shaken Lip, when it is the middle of the night, when you are hurt, you can.
call Flicka. He told her what had hanpened, she yelled at him for moving me,
cancelled her trip and met us at the hospital. The following period of recovery
for me was very difficult. She advocated for me with doctors, spread the word
to friends that | needed care and support and was there for me uniil | was.
stabilized and on my way to health. We all turned to her in moments Jike that,
because she is such a loving and caring person, and YES, she is capable,

Now. that being said there is another aspect to her that reveals ancther side,
that is equally as real. She does not understand systems and despite the fact
anat she is very intelligent, and comes off as very intelligent, her brain Is a bit
like Swiss cheese. She is brilliant when it comes to character development anc
script analysis and a big dummy when it comes to anything organizationat
She enters circumstances involving systems feeling like failure is lurking. Sne
nas described feeling like everyone else knows something she doesn’t. Our
daughters are the same age, but it is not only her daughter that has legitimate
tearning issues, Felicity does, too. Her brain works tangentially not linearly,
and she is overly impressionable for a wornan who comes off with suck:
gravitas. We have gone through all the same milestones together with ou
kids, and when it is time to do something that is related to systems it is me, oF
Mary McCann, who usually lead the way in terms of how to navigate these
more linear experiences. i'm not an expert either, but ! don’t lack confidence
4

¥

—--€ase 1:19-cr-104474T Document 425-5" Filed 09/06/19" Paye 21 Uf 93

 

and I can do research and fitl out forms. She’s not great at that, never has
been. Her fallback method is to ask someone who seems ta be in the know.
This works just fine if you are surrounded by peopie that are trustwortny, in =
normal scenario, as we approached something like coliege acimissionis, she
would ask us, what do 1 do? How do | do this? What are you doing? And tner
we say, [am doing THIS, or THAT and she follows along. | think she didn't
want to over burden me or Mary, as we all three were going through the same
process with our girls. She has been there for me so many times over the -
years, | feel terrible that |] didn’t intervene and see if she needed hein.

Felicity and Bill’s home has been a gathering place for so many. They take
people in who need a place to stay, they babysit for kids, they advocate for
aeopte, they give people chances. They are a hub of Kindness and
generosity. They are excellent parents, and that is nota compliment that |
throw around much. | have never seen a more devoted mother. She has
created a home with love, but also limits. She also has allowed her daughters.
to see a real person who tries her best in all situations. Both girls are loved sc
completely, and valued for who they are as people not for how they reflect on
their family. The girls are hard workers who have a beautiful sense of integrity.
Sophia is a wondertuily talented actor. Georgia is an agile equestrian rider
and a diligent worker who struggles with dyslexia. This situation is tragic. put
Felicity’s concern has remained concretely on the girls and how It will affect
them. Her contrition is real. Her regret complete. They are starting over in this.
process and without excuses, she is modeling the behavior that she believes
in as a parent.

Holding you in the highest regard, thank you for reading my letter.

Sincerely yours,

 

Laura Baueg*
Case 1:19-cr-10117-IT Document 425-5 Filed 09/06/19 Page 22 of 93

TAB 5
- Case 1:19-cr-10117-IT Document 425-5 Filed 09/06/19 “Page 23 of 937

Hen. Indirs Talwani

United Seates District Court
Onc Courthouse Way
Boston, MA O27 10

‘Bear Judge Talwani;

I have been forturtais to call Felicity Hufiiman'nty friend for around 20 years now, At first I
knew her as a friend within a circit of friends. Someone whose talent and work ethic I greatly
admired and whose intelligence and sense of humor made her the life of the party. T was a part
of the group, but wasn’t one of Felicity’s confidants.

When I tuned 30, 1 hit a very low point in my Life. Lsituggled with depression to the point
where there were times T couldn't get off of the floor. Twas obsessed with exercising, with
calorie counting my food, I hated being in my body and couldn’t stand anyone looking at mo. It
wasn’t a high point for sure. Somehow Felicity got wird of the fact that J was strogeling, that I
wasn't well, that I wasn't coping. At this time, Iwas diving in New York, and Felicity had Jong
ago moved to Los Angeles. Gut of the bluc, I received a phone call from her to inform me that
she would be stopping by. Before I knew it, she was at my apartment building. She came into
my apartment and saw mc still in my pajamas in the middle af the day. She sat on the bed with
me, never pressuting me to pet np, bat rather just sat there listering while f spoke of my pain.

As Tam typing this, Ten crying remembering that moment. She became my lifeline. She shared
her porsonal experiences of going through a similar time, she gave me advice, guidance, support.
She got me to take a shower, and we went for a walk. We ended up.at a small deli restautant and
she helped me look at a menu and figure outhow to order, That sounds odd 1 know, but whea
you aroin the midst of an eating disorder, looking at a. menu is extremely sary. Feélicity didn’t
make me feel like a victim, she didn’t make me (eel stupid for having such = hard time dealing
with the day to day; instead, she held me geotly with her support and wards and showed. mea
way cut of this doup, dark place f was in.

That day is forever imprinted in my mind. Tt was 2 selfless act that I'can plainly say helped save
roy life. We were nol the closest of friends at that time, and yet, she reached cut to somitone
very much in need and she didn’t expect unythitig in teturn, Since thes we have become very
close and I continue to experience a friendship that is always honest and & suppord Ural 1s
unyiciding. My trust in her runs so deep that | have asked her to-be responsible for my children
should anything happen to me ormy husband. She continuss to be the friend who you can call
ia moments of ciisis, someone whe pives love and support unconditionally, who constantly
throws lifelines when you feel at your lowest. I know too that her generosity still extends
beyond those she is closest to. The world is a beer place for her being in it.

Phenk you so much for your time.

CB | nr“ \

Kate Blumberg
ase 4:19-cr-10117-IF Document-425-5~ Fited- 09/06/19 Page 24 Of: 93-9 >

Hon, Indira Talwani

| United States District Court
One Courthouse Way
Boston, MA 02210

Dear Judge Tabwani: rar:

In the fall of 1986, Felicity was part ofa group. of about 10 people in their early 20s living in
Chicago and tying to get a'strugeling acting company off the ground, I was 2 college student on
leave from New York University, and travelling to Chicago to take the lead role in her
company’s next play.

Of the group, Felicity wus the only onv I knew. The previous summer, after hearing ! might not
be able to raise enough money to relocate aryscif to Chicago by September, shod comlaclod me
out of the bluc to offer me her car to make the drive west from New York. Would that make any
difference, sho wondered? ft did. That and the loan she offered next, money I could pay back
that summer, starting by helping paint a.simple, single cabin she and ber boyfriend had up in
Vermont, Tleaptat the chance, srateful that tack of any handyman skills on my part never
dissuaded her.

Her treatment of me dunny that yulnerable and critical loap towards fulfilling the dream of
becoming a professional actor pave me tremendous confidence. By the end of that "86 summer, T
had saved cnough to relocate, pay my portion of vent, atid Buy me time to find a PYT job ia
Chicago while rehearsing and performing. Flicks (as her fiends called her), handed me a gift
just before making the journey west. 1 was a briefcase made of soll black leathor, and contained
a ruler, a place for pencils, sharpener, metal nutcbook clasps, and zipped up neatly: its design
seemed inlended to not only hold anton scripts, but to care for them. This was a-satchel ased by a
professional acter, Not only did Relicity see tne that way, she had recognized I needed to see

myself that way.

Pvenever forgotten thit uct of suuplc generosity, Tt was s the beginning of many inslances her
giving and selfless ature, mixed witha practical and no nonsense work ethic, would come at 4
ctacial moment in my fife. Uldmately, that sirageting company Holned fa 1986 not only
marked the begining of my carcer, it held my Bldong friends, including my future wife.

For the past desaile, Felicity’s asherosily and foresight have proved invaluable, In 2010, when
my wife Kate and I moved to Los Angeles from New York on the spur of the moment and with
our ®month old, Flicka offered her house to us indefinitely until we found a suitable furnished
apastinent of our own. {three months laier we were still living at Folicity’s celcbrating our
daughtor’s all important first birthday). In 2012, my femily was moving into a néw and larper
rental, our first actual Howse, and expecting the imminent artival of our second daughter, Felicity,
- bringing both of her daughters, showed up lo organize our new baby’s room. She'd brought toys
and baby farnitare her own children had outgrown that she'd been saving for us until we had the
propersized space, Ta 2015, when we finally porchased our own home, she showed up once

again with her danphiters Sophia and Georgia to organize the garage and to asscmble e shelving
anit they'd thought to pick up from Home Depot on the way over. That first day in our new

 
orn Case t:19-cr=10117-IT~ Document 425-5 Fitted 09/06/19°~ Page 25° Of 93 ree

home, she noticed that we had our own orange tree. The next fime we saw Flicka, she pave us an
orange juice press machine as a housewanming gift.

Over the years, when Flicks belps you find the proper prenatal doctor, or bakes a cake and hosts
a family member's biethday or special occasion, or insists her daughters babysit so that, as she
oxplains, they will learn the value of PYT work while my wife and 1 can be reminded of the valuc
of actually going out on a date, there’s never any thanks required, In hex mind, these acts oF
kimduess are practical, necessary, and she simply has the means to do it. When she provides
assistance with airfare to make it posible for us to heve a family vacation, there's no teed to
repay her. Besides, she'll point out, the vacation will allow us to stop by her family house in
Colorado, it'll be Thanksgiving and she’d love out families to spend it together, It's she that
wants. us there, and we'd be doing her the favor.

Thank you for allowing me to share my feclings and thoughts wbout Felicity Huffman as a
longtime Iriead and as a podparent to my children.

Sincerely,

“Teka Weeder

Todd Works |

 
Case 1:19-cr-10117-IT Document 425-5 Filed 09/06/19 Page 26 of 93

TAB 6
— Case-4:19-cr=t0117-IT-- Document 425-5~-Fited -09/06/19--Page 27-0f- 93 en mree

Ellen Etten

 

Hon. Indira Talwani

United States District Court
One Courthouse Way
Boston, MA 02210

August 6th, 2019

Dear Judge Talwani,

I'm a writer by trade, and yet I have to admit that this this has been one of my
toughest tasks to date—but certainly not for lack of things to say. It’s simply
hard for me to find the words to express the many ways in which Felicity
‘Huffman has changed my life for the better. How she has opened her home,
family, and world to me. How she’s afforded me countless career
opportunities. How she’s become a mentor to me, taken me on incredible

_ trips around the world, and taught me invaluable life lessons. Felicity took me
under her wing at a time when | desperately needed it, and as a result, her
and her loved ones have become like family to me. Words can’t do justice to
the role she’s played in my life, but I will give it a whirl.

I was introduced to Felicity through my former college acting teacher Kate, a
close friend of Felicity’s, I had done some babysitting for Kate, and she knew I
was struggling to find a steady job. I had lived in LA for several years and
- experienced my fair share of nightmare jobs. I was a struggling actor at the
time, and I waitressed, bartended, and babysat to pay the bills. So when I got
the call about a steady, well-paid nanny position for Felicity and her family,
was definitely excited, but also wary. To date, none of the wealthy families I
had worked for had been particularly kind or welcoming, and | wasn’t sure
what to expect from this high-profile couple.

What I met with was the warmest, kindest, most loving environment I've ever
experienced. Felicity immediately made me feel that I wasn’t just a “nanny”,
but that I was a part of the family. I know that sounds hyperbolic, but it’s the
truth. I was immediately considered part of the gang. I actually LOOKED
FORWARD to going to work- to this fun house where we laughed and swam
~~ Case t:19-er-10117-IF- Document 425-5-; Filed 09/06/19 - Page 28 Of Gomme me

and ate big meals all together- and I went on to work for them for many years
to come. Now, all these years later, I still look forward to the big family meals,
holidays, and celebrations spent at their house.

Immediately upon walking into the Huffman/Macy household, I was struck by
what a tight-knit and loving family they are. Felicity and Bill were both very
involved parents, even in spite of being on hit TV shows and juggling
extremely busy schedules. They ate dinner together almost every night, and
Felicity often initiated the game “rose and thorn”, where you go around the
table and tell-your rose, or high, and thorn, or low, of the day. It cultivated a
real, genuine conversation about what everyone had going on in their lives-
from normal pre-teen struggles with friends, to their latest crush, or a good
horseback riding lesson. Felicity and Bill also shared honestly about the good
and the challenging from their days, and their level of communication as a
family unit blew me away. Felicity’s daughters went to her with literally
everything they had going on in their lives, and even through high school and
teenage years, this closeness never changed.

Beyond making me feel a part of the family, Felicity took a genuine interest in
me as a person. She asked me about my family, my larger career goals, and my
life as a whole. | distinctly remember one conversation we had, probably six
months into working with them, where Felicity asked me how things were
going with my acting career. I answered politely that not much was
happening, that I wasn’t feeling very excited by it, and that I had actually been
doing more writing lately. In most situations, that would’ve been the end of
the conversation. But Felicity is extremely intuitive and beyond that,
extremely caring, and she dug deeper. She asked about my writing, what
specifically I was working on, and encouraged me that if I had a talent and ©
enjoyed it, to really go for it. She could sense I was feeling unfulfilled chasing
after an acting career that might never come, and ] remember so well her
saying, “If you like writing, and you have a knack for it, GO FOR IT. Please. We
desperately need more smart, funny, female writers.”

It may seem small, but it was the exact encouragement from someone that I
so deeply respected in the industry that ] needed at that moment. Her
encouragement allowed me to pursue writing, and within a few months | was
shooting a series I had been writing in private for a long time. Felicity and Bill
were there at the screening party cheering me on as! officially began my.
writing career, and to this day, i credit Felicity in large part for giving me the
strength to pursue this new career path.
movrveen oo Case 4:49-cr-10117-IT - Document 425-5- -Filed-09/06/19- -Page 29: Of 93 =

Over the years, Felicity consistently looked for ways to push my writing
career forward. She not only championed my work, but she opened doors for
me, collaborated with me, and always willingly accommodated my schedule
when I began getting meetings and opportunities while still working for them,
No one has been more instrumental in my career-- even when it was not in
her own self interest, as it would mean losing her employee and a long time
caretaker of her girls.

1am still extremely close with Felicity’s daughters, Georgia and Sophia. I love
them like the younger sisters I never had, and we have a special, unique
relationship of our own. Georgia and Sophia called me the morning Felicity
was charged in this case. Both were at a loss of what to do or where to go, and
] immediately told them to come over. We spent the day together watching
movies and eating Thai food and crying. The thing that struck me the most
was their fierce love and concern for their mother. The next thing that struck
me was the jarring details of how these teenage girls had been awoken that
morning by the FBI charging in their rooms, guns drawn, and how deeply
rattled they were by the entire event. Granted, this ordeal would be upsetting
regardless, but bursting into a teenage girls room and waking her with a gun |
drawn at her head felt completely unnecessary to me. In spite of the trauma,
I’ve watched this family band together during this incredibly trying time, as
the strength of their love has been tested but never broken. I never doubted,
given the foundation from which they started from, whether they would get
through this as a family-- and I know ultimately it will only bring them even
closer. .

When | accepted that nanny position all those years ago, I never could've
imagined that what ! was actually gaining was family. Family who would one
day be a part of my wedding. Who, years later, my husband and I would still
spend holidays and birthdays with. Family | would travel the world with, both
while working and later as a friend. Family I truly can’t imagine my life
without.

lam deeply grateful to Felicity for this immense gift. For opening her world,
her family, and her heart to me. For sharing the benefits of her success with
all those around her. For always holding the door open for a young woman
trying to break into the entertainment industry with an unwavering resolve.

I deeply admire Felicity as a person, a businesswoman, and most of all, a
mother. We all misstep at times, but nothing could ever change my opinion of
this phenomenal woman. | hope that my experience helps shine a light on
7 Case 4:19-cr-1011741T Document-425-5—Fited 09/06/19. Page-30-of 93 - ~

who Felicity Huffman is, and I can only hope that everyone has a Felicity in

their lives—fearlessly loving them, fighting for them, and offering them a seat
at the table.

Respectfully,

Ellen C, Etten
Case 1:19-cr-10117-IT Document 425-5 Filed 09/06/19 Page 31 of 93

TAB 7
woes cae meneerrsennns nn SO: FE F9-Cr- 1014 7-1F Document 425-5~-Filed 09/06/19--Page 32: 0f 93: ~ -- --- ~

August 7, 2019

Lucas Ross

Honorable Indira Talwani
United States District Court
One Courthouse Way
Boston, MA 02210

Dear Judge Talwani,

May 20,.2013 was a month that rocked my state; my job, and had the world’s eye on
people near and dear to my heart. | ive in Oklahoma and on the day previously
mentioned one of the deadliest tornados to date devastated us. Families’ homes were
wiped out. Entire neighborhoods were left unrecognized. Most notably, an elementary
school was hit during school hours while children and teachers attempted to seek ~
shelter. Unfortunately, many died that day. Many children were trapped while parents
and authorities attempted to save them. Many parents were never able to hold their
babies one last time. The world watched as we attempted to gather funds, resources
and formed clean-up crews. | personally was thrown into the middle of it. At the time |
was working full-time at the Oklahoma City NBC affiliate, KFOR-TV with my brother,
Marcus.

Just days before this event | had been cast in a feature film that was shooting in our
state: Rudderless. The film was directed by William H. Macy and featured his wife,
Felicity. While | never crossed paths with her on set, it was days after the storms hit. Not
long after our news station was contacted by William and Felicity as they wanted to
produce a public service announcement commercial for the Red Cross association to
raise funds and awareness for what they witnessed while in our state. My brother,
Marcus was called to go film it. The P.S.A. had Felicity and William standing together on

. set talking about the disaster our state had seen many times before. Nearly in tears as
she asked peaple to consider helping in anyway, Felicity blew a kiss to the camera and
said, “Thank you.” After that my brother called me saying, “Felicity wants to go to :
ground zero.” By this point police had blocked off all access to the heaviest hit areas,
but we had access to a station vehicle and could get in. We picked up Felicity and
loaded up items she had purchased earlier that day. Diapers, women’s products,
cleaning supplies, water from Felicity were all loaded up in front of the news station and
then we drove down to Moore, Oklahoma.

For the forty-minute ride we all got to know each other real fast. | was star-struck at first
but soon found myself, along my brother, in deep conversation with a person who would
go on to be a friend. Driving to the destruction Felicity picked our brains about
Case 1:19-cr-101174T Document 425-5: Filed 89/06/19. -Page 33 of 93-- -

Oklahoma, our church, and respectfully asking what many people ponder about our
state: “Why do people live here if there's the chance of these kind of storms?”

While we talked about how the faith, we were raised in was based on love, helping
others and being inclusive to all people; a shock to many who have preconceived views
of ‘fly-over-states,’ it was if Felicity’s eyes starting to open and see things differently
here. By this time, her days in Oklahoma were surrounded by the kindness our state
offered, now she was seeing just how far people here will go for one another.

We arrived ai the police line and an officer recognized me from the local coverage so
we were allowed to drive through and see what was once a jush suburb, not unlike an
Oklahoma version of “Wisteria Lane” from Desperate Housewives, reduced to
driveways and rubble. The only thing recognizable were the people sitting in their
driveways guarding whatever was left of their homes. The smell of mixed gases, oils
and other chemicals is something 1’ll never forget. | didn’t realize that while possessions
are scattered and mixed, so are all home products which often lead to potentially deadly
gases or mixtures. Felicity looked at me and said, “I don’t know if! will be recognized or
not, but | really want to work. !f 1 get stopped, I’m happy to visit, but when | look at you
and smile you have to be the ‘bad guy’ and say something like “Felicity has to move
along now.” | was to be her unofficial ‘handler,’

Not long after we walked into what was left of a neighborhood, we heard a voice shout,
“It’s youl” Felicity turned to me and my brother who was capturing the surroundings on
camera. “Here we go...” she said, as 1 prepared to guard her from a fan. But it wasn’t
Felicity they noticed. | happen to film local commercials as weil as be perform comedy
locally on the KFOR morning show. The woman who shouted to us had recognized me.
Felicity looked at me after the woman hugged me and thanked me for coming to help.
“Who are you??” Felicity asked. “No one. | just do some local tv and work with the
community.” “This is great! You can distract them a bit?” she asked. And just like that,
we interviewed the victims of the siorm and Felicity was able to get to work. She
cleaned, lifted parts of walls- even stepped on a rusty nail helping those who had lost it
all. Over time people started to catch on that it was her and aftér a brief, hello and hug,
she would continue to work right alongside people who were at their lowest. Keep in |
mind, while my brother was filming for news, Felicity was clear she didn’t care to be on
camera. While she was happy to appear, her mission was not to be seen doing this.
She was a mother, helping other hurting parents. No politics, no agenda- just
humankind at its best. .

One elderly woman sat in a lawn chair crying, as she lost her cat in the storm. This cat
was ail she had left in life, on top of losing her home. Felicity kneeled down with her,

hugged her and cried with her. This woman had no idea who she was at the time other
than she seemed like a typical Oklahoman, there to heip. And that day, Felicity was. We .
moved ftom rubble to rubble, helping and hugging, and suddenly Felicity heard a sound
in an old pickup. She said that it sounded like an animal was trapped or inside. We .

looked under the seat and there was a cat. She looked up and me and the owner of the
~-Case t:t9-cr-10117-+F - Document 425-5 Filed 09/06/19--Page 34: of 93------

truck, “what if that’s her cat?” It was. Felicity brought more than just joy with her that
day. | watched as she walked the shaking feline down the torn-up sidewalk back to the
older woman still sitting wondering what to do next. Tears flowed from everyone as the
woman hugged her cat again. That day Felicity helped reunite a family.

After hours of working we stopped by a local church that was packing backpacks for
kids who had lost theirs in the storm. She helped for hours until there was nothing more
~ to pack. We moved along to another facility that was gathering supplies for the first
responders and volunteers. Countless times she lifted what seemed to be twice her
weight in water, cleaning gear and other basic necessities. As night started to fall and
we drove back, | will never forget the passion in her voice. What was once, “Why would
people live here?” had turned to “Should | move my family here?! Felicity had seen the
heart of what the ‘heartland’ was ail about. The thing is, she was in her natural |
environment. Her-instincts as a mother, a wife and a friend made her shine that day.
This was not a charity case or ploy for attention. She even refused to share the news -
story that mentioned her efforts as she never wanted it to be about her.

We stood at the KFOR station that night, she held my phone and sent a message of
love to my wife and kids, thanking them for sharing me with her that day. We all hugged
and departed. | received a text from her that night thanking us again, but it was Felicity
that was the catalyst in all this. We may not have had had the same drive to get our
hands dirty that day. | will forever be grateful for that day and how it changed my life.

From there, Felicity would stay in touch with us. Whether it be checking in every few
months, encouraging our projects, or emailing our mom to get ‘beekeeping tips’ as
William wanted to start a bee yard - and our family is honey producers. Felicity asked
me that night on the way back if she should be raising her girls here in Oklahoma away
from the Hollywood lifestyle. | could hear in her voice that she loves them and that she
always has her family first. | cannot imagine what it is like to be a parent in the industry
she works in. | do know this, she has a heart of an Oklahoman and from that day
forward, she will always be an ‘Okie’ and my friend. Thank you for your time.

With all sincerity,
MM (Re
“ULaAe

Lucas M Ross
Case 1:19-cr-10117-IT Document 425-5 Filed 09/06/19 Page 35 of 93

TAB 8
“Case 1:19-cr-10447-1F Document425-5-~ Filed 09/06/19 Page 36 of 93-- ee

August 6, 2019

Hon. Indira Talwani

United States District Court
One Courthouse Way
Boston, MA 02210

Marc Cherry
pO
PE
Dear Judge Talwani,

My name is Marc Cherry. I’m a television writer in Hollywood best known as the creator of the
television show Desperate Housewives. I've been asked by Felicity Huffman and her counsel to
write to you, They tell me some judges, before imposing sentence, find it helpful to read personal
accounts from the family and friends of the defendant, in order to gain better insight into the
human being that will come before them.

I think it’s a terrific idea. In fact, I wish you knew her personally. If you did, I think you,would like
her very much. Certainly, Felicity was beloved by the people who worked with her on our show.
Her fellow actors, the directors, and crewmenibers -- they all had something lovely to say about
her. Mostly, because she is a successful, award-winning star who never acts like a successful,
award-winning star. She was, and continues to be, a kind, down-to-earth arid caring individual.
That makes her something of a unicorn in Hollywood, But those qualities exist in Felicity. In
abundance. Let me tell you some stories.

Things I have witnessed firsthand: . , | ‘

One time I booked a well-known character actress to appear on DH. She was to play an elderly
neighbor of Felicity’s character. They had three big scenes that required a whole day to shoot. I
was called by the line producer around noon. He told me this actress (who had once been
nominated for an Oscar) could no longer remember her lines. Consequently, the scenes were
taking forever to shoot. The next day I saw the dailies and it moved me to tears — this formerly
great performer was struggling with practically every word. But Felicity Huffman was right next to
her, treating her with so much kindness. Gallantly throwing her cues and gently reminding her
which lines to move on, etc. Take after take it went on. The actress, who was in her seventies,
‘started becoming increasingly flustered and embarrassed at her inability to do her job. But
Felicity remained patient and supportive and helped this old woman through the day, turning
what could have been a very tense situation into a master class on human compassion..

| had a party and invited several people involved in show business. One woman who came brought
her teenage daughter. The girl was, and still is, an aspiring singer. She wanted to meet Felicity,

who I'd also invited to the gathering. I brought Felicity over and introduced them. The teenager’
very quickly began talking about her hopes and dreams and began peppering Felicity with
somone nCase 1:49-er-10117-IT--Doeument 425-5: Filed 09/06/19-- Page 37-0f- 93--~ +- nes eee

questions about the business. What I thought would be a quick intro turned into an impromptu
career advisement session. I was concerned that Felicity might feel overwhelmed and attempted
to guide the young girl away. But Felicity, feeling my discomfort, grabbed my wrist and softly _
whispered, “I got this.” So IE went back to playing host and greeting my other party guests. I looked
back fifteen minutes later and Felicity was still speaking with the young girl, listening to
everything she had to say and answering every question she had. At the end of the evening I
checked in with the teenager and she couldn’t say enough nice things about Felicity. At this point, I
should mention none of the other famous people at the party spent more than two minutes with
the girl. l’'m proud to say Felicity made her feel like an equal.

The last week Desperate Housewives was in production, Felicity came into the writer's room.
Felicity politely asked if she could have a minute of our time. Naturally, we said yes. Felicity then
launched into the loveliest speech about how she had always wanted to work on a TV show where
she could experience an honest and open collaboration with the writing staff. With tears in her
eyes, she thanked us for everything we'd done for her over the eight seasons, most especially for
listening to her and respecting her as an actress. The fascinating thing is... I had a cast of sixteen
actors. She was the only one who ever stopped by the writer's room to say thank you,

We bad a problematic cast member on my show. She was a big star with some big behavioral
problems. Everyone tried their darndest to get along with this woman over the course of the show.
It was impossible. And things went from bad to worse. At some point during season seven this
woman decided she would no longer speak to her fellow cast members, (She would only
communicate with the directors who were then forced to pass on her thoughts to her co-stars.
This was alternately maddening and hilarious.) Felicity still insisted on-saying, “Good morning” to
this actress, even though she knew she wouldn’t get a response. I found out about this and asked
Felicity about it. She smiled and said, “Just because that woman’s determined to be rude, doesn’t
mean she can keep me from being polite.”

The following is partly something I witnessed and partly something rae, confided in me --
When our show was picked up we flew the cast to a press event in NY. Felicity and her cast
members (Teri Hatcher, Eva Longoria, Marcia Cross and Nicollette Sheridan) were swarmed by
photographers, Every woman was dolled up to the nines and for the first time, Felicity started to
feel insecure about her appearance. The advance buzz on the show was growing and people were
commenting on how extraordinarily beautiful the cast was. (The other actresses had all been
models before they'd been actresses or had spent the first parts of their careers playing sexy

vamps. Felicity was the only one who hadn't.) After the event feeling self-conscious, Felicity called |

her husband character actor William H. Macy, and said to him somewhat tearfully, “I feel like the .
ugliest one in the room.” Bill’s response? “I always feel like I’m the ugliest one in the room.” He
made Felicity laugh and see the ridiculousness of her insecurity. She told me, “That’s the last time I
ever worried about comparing myself to my costars.” ,

I've got lots of stories like this about Felicity. | also remember moments. Too small to qualify as
anecdotes, but they are also live in my brain. Little flashes of kindness that come to mind
whenever someone asks me about this beautiful woman.
mo -CQge-4:49-cr-t0414 747 Document 425-5 ~Filed 09/06/19 Page 38 Of 93° rrr

The way she held a co-star’s hands when she was crying. about not being able to have children. The
encouraging things Felicity said to me when I was affected by a bad review. The loving, but firm
manner she used to guide the young actors who played her children on our show.

Thousands of tender images flood my brain and heart when I hear the words “Felicity Huffman.”
Sadly, I can’t share them all. All I can do is tell you I love her and beg you to believe me when I say
- “She is one of the best people I know.”

Any mercy you show to this woman will not be wasted.

Respectfully,

“We

Marc Cherry

 
Case 1:19-cr-10117-IT Document 425-5 Filed 09/06/19 Page 39 of 93

TAB 9
August 7", 2019

Hon. Indira Talwani

United States District Court:
One Courthouse Way

Boston, MA 02210

Dear Judge Talwani,

Thank you for allowing me the opportunity to write something down about the character of my
good friend Felicity Huffman. As I sat down to write this, numerous wonderful memories have

' flooded my mind, so I will try and keep this. brief and specific to. those moments that really

impacted me.

T worked with Felicity for nearly a decade of my life on a television show, Seeing her every day,
of every week for nearly 15 hours a day. When I began the TV show, I was very new.to the
business and industry as a whole. Felicity was the first one to take me under her wing, From the
first table read of the script, she noticed me sitting alone, scared and unsure of where to go and
what to do. Her gentle character and kind heart immediately opened up to me. She approached

~ me, introduced herself and said, “Don’t be scared, we will get through this together,” as she sat

down beside me and never left my side since that day. I remember having to walk on stage at my

' first award show but having so much fright that I couldn’t move. Felicity wrapped her arms

around me and said, “Don’t worry I got you” and held my hand the whole time, never letting go.
There was a time I was being bullied at work by a co-worker. I dreaded the days I had to work
with that person because it was pure torture. Until one day, Felicity told the bully “enough” and
it all stopped. Felicity could feel that 1 was riddled with anxiety even though I never complained
or mentioned the abuse to anyone. Our TV show ds compromised of four women and one award
season, all three of the other women got nominated for a Golden Globe, I did not. I was the only
one who was left out of the nominations. I wasn’t devastated but the press made it a bigger deal
than it was between the four of us actors and that did affect me a bit. Felicity came to my trailer
and said, “It’s just a piece of metal, that and $1.50 will get you a bus ticket.” She then proceeded
to tell me how talented I was and how I never needed an award to know that. Her humor always
made things better, but it was her heart and intentions to make sure I was always ok that I
remember most. I don’t know why she always felt like she had to protect me. Maybe because I
was.the youngest on the cast or naive about the industry, whatever it was, I am forever grateful.

I know I would not have survived those 10 years if it wasn’t for the friendship of Felicity.

I also know thesé things may sound like first class problems or small insignificant moments. But
to a young, naive, Mexican girl who felt like I didn’t belong, those gestures meant tle world to
me. She mattered. And everything she did to help me along the way, mattered. I'don’t even think
she would remember half of these moments because it was just in her nature to be kind and
supportive. But io me they meant the world and were exactly what I needed in those moments.

‘Case 1:19-cr-T0117-IT Document 425-5" Filed 09/06/19~ Pagé 40 of Q gu rrr een
mororommnnnnnnrnes == Cage] 49-cr-LO1174F~ Document 425-5" Filed -09/06/19--Page At Of QS

-

we

+

One of the most significant examples of Felicity’s kindness came about when we had to
renegotiate our contracts, I was the lowest paid actor on the show, by far. But I mean, by far! .
Felicity and the other ladies were making much more than I was because I was the most
inexperienced. Felicity brought up the idea that we should negotiate together, something we call
favored nations. that means. we all make the same. This meant that my salary would significantly
increase and I would be on par with the other, more experienced actors. Well needless to say,.
that did not go over too well with the others. But Felicity stood up forme, saying it was fair
because the success of the show depended on all of us, not one of us. This fight lasted weeks,
but Felicity held strong and convinced everyorie this was the right thing to do. And thanks to her,
I was bumped up to favored nations. Itwasn’t about the money for me, it was the fact that I was.

- seen as an equal, which is how Feélicity had always seen me. Now, thanks to her bold act,

everyone saw what she saw, not only on our show, but within the industry.

Outside of work, I knew I could always count on Felicity. I wanted to use the spotlight that the
TV show gave us to bring awareness to numerous charities that I support. I knew I couldn’t do it
alone so I asked the other women to join me. They were all usually too busy to help, except
Felicity. I can’t tell you how many times she was the only one who would physically show up to
help me with kids with cancer, or children with special needs. The most special part about this is
that-my charities. were always for children of the Latino community. I did the work because I am
Latino, but Felicity didn’t have to, she wanted to. There were so many times'Felicity was the
only white woman in the room helping me improve the lives of these brown faces and families. I
will never forget that.

She always leads with her heart and has always put others first. This is , why T still call her my
friend today § and always.

  

Eva Longoria Sas
Case 1:19-cr-10117-IT Document 425-5 Filed 09/06/19 Page 42 of 93

TAB 10
Case 1:19-cr-10117-IT ~ Document 425-5" Filéd’09/06/19~ Page 43 of 93

Isabel Belden

July 1, 2019

Honorable Indira Talwani
United States District Court
One Courthouse Way
Boston MA 02210

Dear Honorable Judge Talwani,

Felicity is my younger sister. We come from a family of eight siblings.
Growing up was difficult in a home of abuse and we all adopted different coping
mechanisms. Most of all we formed an unbreakable bond that has kept us close
through all the years, even as we have spread out across the country. My method
was to retreat, be wary and cautious and ! feel most comfortable alone and out of
social settings. From my point of view, Felicity at an early age clearly embraced
life and was eager to fulfill her dreams of acting.

There is no greater pain for a mother than losing a child. When my son
Grant died, 1 was devastated and felt deep anguish. | could not imagine living
without my son and the rest of my life seemed unbearable. Felicity was there for
me immediately. She had her own busy life with her family and career, but she
still came many many times to be with me, to a distant and remote area of
Wyoming. She consistently called to check on me and continues regularly to call
as days and weeks have painfully become two years. Felicity and my family never
once have backed away from my constant and inconsolable grief. She gave me
two gifts: her time and presence.

My husband has a young nephew who is gay, which can be a troubling time
for an adolescent. Felicity has taken him under her wing. She has expanded his
vision of what great opportunities there are and to never give up on one’s
"Case 1:19-cr-10117-IT Documént 425-5 Filed 09/06/19” Page 44°Of 937 mm

dreams. Her gift to this young man is hope and the knowledge that there are
people who care for him deeply.

| have always admired Felicity because she has never backed away from
challenges or been afraid to stand up for what she believes in. She comes -
forward with strength and compassion when she sees someone struggling and in
need. . . .

‘1 believe in God’s love because he has blessed me with such an inspiring

family.

Sincerely Yours, .

isabel Belden
Case 1:19-cr-10117-IT Document 425-5 Filed 09/06/19 Page 45 of 93

TAB 11

 
 

Case 1:19-cr-10117-IT Document 425-5 Filed’'09/06/19 ‘Page 46 of 93°

August 1, 2019
Grace Huffman

Hon. Indira Talwani

United States District Court
One Courthouse Way
Boston, MA 02210

Dear Judge Talwani,

Tam writing to you in regards to my sister, Felicity Huffman, in an attempt to
convey to you who I know her to be, who she truly is and what she means to me and
those around her.

Felicity is the youngest of my seven siblings, and as I am 10 years older I have had a
" unique vantage point from which to view, appreciate and love her. Over the course of
our lives together she has moved from the “younger sister” to my staunchest supporter
and touchstone. She is that person who is always there for me regardless of the cost to
herself. In any crisis large or small she jumps into the breech and does so with strength
and graciousness, especially when it is not easy.

When I went through an excruciating divorce with three small children, Felicity was
our rock, During the divorce and in the following years she would come over, pile my
three kids into her car, take them for a day of excursions and then keep them for a
sleepover. She would return them good-and-tired, but more importantly happy. She
brought joy into my children’s lives at this dark time. There were also hours she spent
with me on the phone, at any time of the day or night, helping me navigate the painful
territory of divorce. Her unsolicited (yet critically needed) financial support was
constant. In fact, she helped me buy the house that my children and I moved into.
Felicity stepped in for my children in a crucial way for which I will be forever grateful.

While our sister Jane was dying of breast cancer, the six sisters and our one brother
would take turns caring for her in one or two week stretches, but as Jane was the closest
 

~~Case 1:19-cr-10117-IT Document 425-5” Filed 09/06/19 “Page 47 of 9377

person to me in my life, J remained with her for the whole six months, When Felicity
was there, she would make Jane laugh, rub her feet, sing to her, and lighten her spirits
as only Felicity could. But she also knew, even though I wasn’t aware of it, that I needed
to be cared for too. Everyday she would make me take a walk with her and ask me about
our childhood; what I loved most about Jane, what my first memories were of her and
what made us so dear to each other.

Those walks reminded me that what I loved about Jane would always be with me.

After Jane died, I was lost in grief and overwhelmed in having to plan her memorial.
Then Felicity called. She flew in that very night after work and by midnight we were’
together creating the memorial program due to be at the printer’s the next morning. I
cannot tell you how relieved and grateful I was. When she shows up I don’t feel alone
anymore, I feel like a team. One of Felicity’s greatest qualities is that she always shows
up for others, even at times when she is exhausted, suffering with shingles, or
compromising her career. She is selfless, | |

Felicity radiates appreciation of others. Simply said, people spontaneously feel good
about themselves when with her. They light up. It is one of her intangible gifts that
extends not only to family and friends, but to total strangers. I've witnessed this
phenomenon time and time again whether she is bantering with a group of youngsters
in Thermopolis, Wyoming, hosting a fundraiser in LA or running errands with me. She
is a light to those around her and she has especially been a light to me.

While writing this letter to you I have been painfully caught between the gripping

| desire to convey to you who my sister, Felicity, truly is, and the anxiety that I will fail to

find the adequate words, expressions or memories to do so. I can only thank you for
your consideration of my efforts.

In the end I am honored and deeply grateful to be Felicity’s sister and will forever
remain so. . |

Sincerely Yours,

ToOce_, Ho o-——
itm AY

Grace Huffman
Case 1:19-cr-10117-IT Document 425-5 Filed 09/06/19 Page 48 of 93

TAB 12
Case 1:19-cr-10117-IT Document 425-5 © Filed’09/06/19--Page 49 of 93°"

Jessie Huffman.»

   

July 5, 2018 28

Hon. Indira Talwani_
United States District Court
One Courthouse Way
Boston,MA 02210

Dear Judge Talwani,

1 am writing to you as Felicity Huffman’s older sister with the intent of portraying to you
her outstanding qualities,

Our family is very large and as such it was a tradition that each of the older children were
designated to be a guardian/protector for a younger sibling. lt has been my honor and
privilege to be Felicity’s. | have always admired and loved her goodness.

Felicity seems to have an uncanny ability to sense when one of us is in distress and she
never fails to give her unwavering support and compassion. When | was a new mother with a
five month.old baby girl, my husband and I were living on a ranch outside of Sheridan, WY. My
daughter, Grace, was having trouble breathing and started to run a fever. Of course | was
alarmed; my husband brushed it aside as a normal childhood sickness. At this point, | felt
‘unsupported and-alone in my concern. I took Grace in to her pediatrician who immmediatety
sent-us to the Hospital. | was in the waiting room while they took her to radiology. | remember
80 Clearly hearing her wails of protest as they positioned her for X-rays. | was so upset, fearing
for my daughter and feeling negligent as a mother. The doors of the emergency room opened
and Felicity walked in .1 was so surprised and grateful. Somehow she had tracked re to the
hospital.doctors from there she tracked me to the Hospital. ! felt supported and cared for by
her presence.

Felicity’s fierce loyalty to her family and friends is often displayed by her quick and
courageous defense of a loved one. After my divorce, | questioned my self-worth and value.
Subsequently, | was in a relationship with a man who was dismissive and disparaging of me. I
do not know why I felt | could not advocate and stand up for myself; | felt fragile and
discredited. Felicity was outraged by his behavior. She confronted him and in this instance
where | could not defend myself, she defended me. Consequently, she gave me the courage to
end the relationship.

In 2015 | was placed in intensive care because of the onset of type 1 diabetes,
accompanied by kidney failure. [ was hospitalized for three or four days; it’s a little blurry.
Felicity flew in to be with me twice during my convalescence . She helped me navigate how
this diagnosis would change my life forever. On both occasions she cooked for me, she
cleaned for me, but most importantly she showed up for me with her love and devotion.

As you can conclude | adore my sister and hold her in the highest regard.

Respectfully,
Jessie Huffman

Seo gen
Case 1:19-cr-10117-IT Document 425-5 Filed 09/06/19 Page 50 of 93

TAB 13
“~ Casé 1:19-¢r-10117-I1T” Document’ 425-5 ~ Fited-09/06/19-- Page 54-0f-93 —- mm ee

Dear Judge Talwani,

I hope this finds you well. My name is Joseph Huffman, nephew of
Felicity Huffman. I am an and photographer living in New York City. I
am sure you have recently received many letters from Felicity’s friends
and family members regarding her good character and caring nature.
This is one of those letters, and I appreciate you’re taking time out of
your busy schedule to read it.

I can’t speak highly enough of my Aunt and the positive impact
she has on those around her. I have worked with her in both professional
and personal capacities. Professionally, I have always left my encounters
with her feeling a desire to'rise to her level of excellence and expertise.
But more importantly, I leave each personal encounter with Felicity
feeling cared for, and more secure in myself. I’ve suffered from mental
health issues for most of my life, which often leads me to feel isolated
and alone. No matter how busy she is, Felicity always picks up the
phone when I call, and is genuinely concerned with my well-being.

There was one time we were having lunch together and were
discussing my issues with depression. She broke down in the middle of
the restaurant because she was so worried about me, This was a pivotal

moment in my recovery not only because I was able to see that people

genuinely care about my wellbeing, but also because it revealed the
impact my mental state was having on those around me. My Aunt’s
authenticity brought me closer to my family and helped me to
understand that I am not alone in my struggle.

Often it isn’t a particularly profound story which shows an
individual’s character. I am able to measure my Aunt’s character by the
sum of a series of countless small actions which have positively
impacted my life, and the lives of those around me. She is an essential
part of my support system and I am deeply grateful to have her in my
life.

_ Sincerely,

Joseph Huffman
Case 1:19-cr-10117-IT Document 425-5 Filed 09/06/19 Page 52 of 93

TAB 14
Case 1:19-cr-10117-IT Document 425-5 Filed 09/06/19 Page 53 of 93

July 11, 2019

Honorable Indira Talwani
United States District Court
One Courthouse Way
Boston, MA 02210

Dear Judge Talwani:

T have had the great opportunity of leading the Los Angeles County High School for the Arts (LACHSA) from 2014
through 2018. I am writing this letter of support for Felicity Huffman who has been an invaluable parent volunteer
at LACHSA.

LACHSA is a public arts-focused high school, housed on the campus of Cal State LA and a part of the Los Angeles
County Office of Education (LACOE). Our student population is diverse - ethnically, racially, and economically.
Students arrive on our campus for academic and arts classes, that are held Monday through Friday from 8 am to 4
pm. As acounty public arts high school, our students travel both short and long distances for their education.

In accordance with the California Constitution and since 1879, students who attend public schools cannot be charged
for participation in educational activities (California Constitution, Article 1X, Section 5). Consequently, there is no
cost to students or their families when they are enrolled in LACHSA.

Throughout my two-decade long tenure as a school leader, I have known many parents who have volunteered at my
four public arts high schools in which I have had the privilege of leading. Parent volunteerism is one of the many
anchors at LACHSA that contributes to our students’ successes. Like many parents of my LACHSA students, Ms.
Huffman became an active volunteer when her daughter enrolled in August of 2015. Ms..Huffman’s volunteerism
was always centered on the entire student population. Never once did my staff and I feel that Ms, Huffman’s
volunteerism came with a personal interior motive. Rather, we sincerely believed that she was committed to
improving and creating opportunities for all LACHSA students. Ms. Huffman was always ready to support other
students with advice and guidance. She is highly respected and loved by the LACHSA community.

Ms. Huffman was always focused on helping our school and the students in any way she could. The school
community ts extremely grateful for Ms. Huffinan’s volunteer efforts. Here are a few highlights:

1. Through Ms. Huffman’s initiative, a professional partnership between the school and Paramount Studios
was developed, The outcomes from this partnership included: professional workshops/seminars for our
students, an in-kind venue usage to showcase a school film festival and student internships with film and
television professionals. .

2. Through Ms. Huffman’s initiative, the school was one of twenty schools selected in southern California to
be part of the Paramount Volunteer Day. Fifty Paramount Studio volunteers spent a day at our school to
construct paint and organize spaces within our music, dance, theatre, visual arts, and cinematic arts
departments. Ms. Huffman volunteered her time and spent the day constructing shelving for the cinematic
arts department, cleaning the staff room and building storage boxes for the theatre department. A picture is
attached.
Case 1:19-cr-10117-IT Document 425-5 Filed 09/06/19 Page 54 of 93

 

Ms. Huffman with Paramount volunteers at LACHSA

3. Ms. Huffman would serve dinners at LACHSA for our theatre students during tech week and performance
nights. Our students are in school from 8 am to 4 pm and rehearse from 4 pm to 8 pm. These meals are
vitally necessary for students who remain after school and are involved with our school’s productions.

4. As very active theatre parents, Ms. Huffman and other parents would organize and sell refreshments prior
to the theatre performances. The proceeds directly benefited the theatre department’s productions and other
departmental activities, e.g., costs associated with students participating in festivals.

5. Ms. Huffman could be counted on to roll up her sleeves after our theatre productions to assist with striking
the scenery/sets and even cleaning the bathrooms after the show - if the custodial staff's shift had ended for
the night.

6. Nationally, the costs to operate arts-focused public high schools exceed school districts’ allocations. Ms.
Huffman has been instrumental in bringing together the schools foundation with L.4. County Board of
Supervisors to advocate for programming and financial support of the school. These meetings have been
invaluable in generating additional resources and visibility for our students and the school community.

7. Ms. Huffman has been instrumental with building relationships between the school and industry studios,
e.g.,- PARAMOUNT, CAA, MARVEL, SHOWTIME - to support school programming and to establish
student internships with these studios and agencies.

8. Ms. Huffman’s involvement with The Arts High Foundation, LACSHA’s school foundation, resulted in the
establishment of The Ovation Guild, anew donation category of giving to recognize donors. The
Foundation provides funding to supplement the arts budget of LACHSA.

9. Ms. Huffman and her husband produced, directed and hosted four large scale fundraising events to secure
philanthropic gifts from the film and television industry in 2017 and 2018 as well as a Future Artists Gala
in 2019, The total raised from all four events was $1 million to be used exclusively in support of
LACHSA students’ and their education.
10.

11.

12,

14,

15.

[6.
L7,

Case 1:19-cr-10117-IT Document 425-5 Filed 09/06/19 Page 55 of 93

Ms. Huffinan’s family personally donated $78,150 to The Arts High Foundation to support LACHSA
students in their artistic and academic efforts.

Over the past two years, the corporate support of the Arts High Foundation, as a direct result of Ms.
Huffman’s involvement, was $82,000 from Showtime, Paramount, Disney/ABC, and ICM.

Ms. Huffman’s efforts in supporting the educational and artistic experiences of our students included the
installation of dance floor and a cyclorama { $7,000 value}, 15 new microsoft laptops donated through a
request to Marvel Studios; and a Charitybuzz Campaign for The Golden Globes which raised $12,000 for
LACHSA

. Through Ms. Huffman and Mr. Macy’s efforts, our LACHSA students were featured on special video

created for the 75th Anniversary of the Golden Globes in 2017.

Ms. Huffman and William H. Macy opened their homes on behalf of the school on two occasions to host
major fundraisers for the school, These two benefits at their home required Ms. Huffman and Mr. Macy to
literally build and paint sets for the benefit, to hang lights, provide audio and visual equipment and to
oversee the stage management of the production all the way to how the attendees’ cars would be parked.
These two benefits were hugely successful and resulted in new donors to the Foundation and increased’
dollars as well as. more visibility for the school.

Through the school’s Foundation, Ms. Huffman successfully spearheaded teacher salary raises for the
part-time teaching artists in 2018-2019. This effort was significant especially for the teaching artists whose
salaries were at the top of the pay scale and had not received a raise in fifteen years. ,

Ms. Huffman sponsored to pay for a theater production or set at the school’s Renaissance Benefit,
Ms, Huffman and Mr. Macy’s involvement with the school was invaluable in building a deeper relationship
between the school and Cal State LA.

You may wonder why would I write a letter in support of Ms. Huffman? The Ms. Huffman who I know is a kind
and generous woman. She is also incredibly aware of the gravity of her actions in which she is charged. I also
believe she is deeply remorseful. Her reflective approach is authentic and I believe this chapter in her life has served
to be an invaluable instructive lesson for her on so many levels.

Although, Ms. Huffman’s daughter graduated from LACHSA on June 10, 2019, [am confident that Ms. Huffman
is committed to continuing her support of our school, Ms. Huffman’s heart is huge. Her involvement with the
school has always been about building and implementing the vision of this school and supporting our entire
community of young artists, scholars and citizens of the world to assist our young adults to move toward reaching
their fullest potential. ,

Sincerely,

ee ee. - a oe et

 

 

_ Mitzi Lizarraga
Principal from 2014-2018
Case 1:19-cr-10117-IT Document 425-5 Filed 09/06/19 Page 56 of 93

TAB 15

 
vere = Case t:19-cr-t0t17-IT Document 425-5" Fited 09/06/49 - Page 57: 0f 93-" em

August 4, 2019

Honorable Indira Talwani

United States District Judge

John Joseph Moakley U.S. Courthouse
1 Courthouse Way

Boston, MA 02210

Dear Judge Talwani:

I am Co-President of the Arts High Foundation, a non-profit organization whose primary purpose
is to raise funds to support the Los Angeles County High School for the Arts LACHSA), one of
the premier public arts high schools in the country. LACHSA serves 600 culturally and socio-
economically diverse students from more than 80 school districts throughout Los Angeles
County, offering tuition-free academic programs and conservatory-style training in the visual and
performing arts. I first met Felicity Huffman shortly after her daughter enrolled at LACHSA,
when she expressed interest in volunteering to help the school. Since then, she has devoted
countless hours and brought extraordinary passion and energy to LACHSA, and she has become
a close friend and inspiration to me.

Like most public schools, LACHSA faces significant challenges, from bare bones budgets, to a
shortage of spaces to rehearse and perform, to teachers who barely make enough on their own
salaries yet who dig into their pockets to purchase art supplies, It takes a strong and committed
parent community to sustain the school — parents who sew costumes, shuttle students, help with
concession sales at performances, and organize t-shirt sales. Almost immediately after joining
the parent community, Felicity jumped in to help.

Her own words speak to her commitment. Jn an email to me over three years ago, she wrote:

When I heard the tech director of the Theater Dept. was collecting plastic
bottles to turn in - so the theater dept could buy stuff like... masking tape... I
thought... I gotta get involved! I had no idea that the arts are not funded by the
state - that basically every art class - is broke before they begin - it's tragic! .. . I
just thought I would throw my totally ignorant, unorganized hat in the ring.

Over the next three years, Felicity threw more than just a hat into the ring — she threw her whole
self in! She approached this work like it was her second job, volunteering countless hours of her
time, devoting her creative energy, sharing her professional expertise, and generously supporting
comm Cage t:t9-cr-10117-tF Bocument 425-5 “Filed 09/06/19°: Page 58°0f 93" ~~~

the school in other ways. Felicity and her husband Bill would attend as many productions and
showcases as possible in each artistic discipline so that they could better understand the needs of

- each department. They taught master classes. They had students over to their house to rehearse.
They helped the school acquire a badly needed floor for the black box theatre. They organized
and hosted four fundraisers (two in their own home) featuring extraordinary student
performances and exhibitions. Felicity regularly participated in events where studio
representatives and artists came to the school to speak to the students. She tapped into her
network of friends and business acquaintances to seek support for the school. And every chance
she could get, she was evangelizing the story of LACHSA to others, inspired by the vision to
help talented youth from all ethnic and socio-economic demographics to have the opportunity to
pursue their artistic dreams.

Felicity is as down to earth as they get. She is a roll-up-her-sleeves-and-get-it-done kind of
person who loved to get into the weeds. We were in touch, sometimes daily, to collaborate on
events and to brainstorm on how we could get in-kind donations such as props, costumes,
staging, computers, and camera equipment. We set up lunches and meetings with prospective
supporters and key stakeholders. We strategized about ways we could advocate for better pay
for the teaching artists, help students from underserved communities audition for LACHSA,
build pathways for the students to the arts, and in turn create avenues for alums to mentor and
give back to the community. And, to.be very clear, it was never about helping her own daughter
— it was about making LACHSA a better place for al/ students from afi backgrounds to thrive
and to have the opportunity to discover who they are and their place in the world.

Felicity has made an impact on LACHSA in so many ways — her energy, her ideas, her
creativity, and her contributions. But of everything that Felicity has given to LACHSA, the most
touching and memorable moments for me have been watching her and Bill sharing the passion
they have for their craft with so many eager young students who dream of becoming artists like
them, and seeing the faces of these students taking it all in like sponges. I know that she and Bill
are eager to be able to resume their involvement in LACHSA, and I can’t wait.

Finally, and most importantly, Felicity was and is an inspiration to me as a human being. She is
devoted, empathetic, generous and compassionate, with a heart of gold. She is a wonderful
mother. I am proud and grateful to count her as a friend.

Respectfully,

BU. WM,

Stella M. Jeong
Case 1:19-cr-10117-IT Document 425-5 Filed 09/06/19 Page 59 of 93

TAB 16
Case t:19-cr=-t0t17+IT ‘Document 425-5 --Fited-09/06/19° Page 60 Of 93 - rr meee

August 7,2019

The Honorable Indira Talwani
United States District Court
One Courthouse Way

Boston, MA02210 —

To The Honorable Indira Talwani:

We've known are writing to you to give some background on our friend FELICITY
HUFFMAN.

We originally met Felicity in early 2002 when we were neighbors, We lived around
the corner from one another in a modest neighborhood north of Melrose Avenue in
Los Angeles, California. Our children were born around the same time, so we'd often
see Felicity and Bill pushing a stroller and walking their dog Walter. When we ran
_into them, we'd talk about being new parents and how overwhelming and
exhilarating it was. Ben had recently started a diaper bag business; though we didn’t
know her well, Felicity kindly came to a sample sale to support the new business.

After Felicity and Bill moved, we reconnected at a “parent and me” gym class where
Felicity brought her daughter Sophia and we brought our daughter, Zelda. We sat in

a circle and were forced to go around and make painful.introductions. Felicity

Jeaned over and whispered, “This is making me sweat!” We laughed and a true
friendship was born. Every week Felicity showed up with Sophia and we would sit
in our circle. When our son Dashiell was born, Felicity knitted him a hat and brought
us dinner when we came home from the hospital.

Our families grew to be extremely close. We had dinner together almost every week;
Felicity had‘an obsession with her new crockpot and was constantly experimenting
with new stew recipes (lentils seemed to be general favorite). We went to
Disneyland together and visited her several times in her childhood town in Colorado,
where we met her brother and sisters. It was always a joy to see Felicity with her —
family, she’s very close with her siblings and they'd frequently cook and run errands
together. . .

Our daughters were inseparable for years, and had a particular fascination with
fairy mythology. Felicity would read them stories together, and helped them design
fairy gardens. All four of our kids would bathe and play together, and Felicity was
always involved in their baking, fort-making and gardening. As families, we'd design
scavenger hunts for them in the yard, and they celebrated all of their birthdays
together. Halloween was a big occasion at Felicity’s home (she loves Halloween!);
she and Bill hosted an annual neighborhood party where al] the children would
gather before trick-or-treating in the neighborhood. One year they transformed
their home into a haunted house; in one room Felicity was a “scary witch” and re-
enacted the same “scene” for every group of children that came through.
nn" Case 1:19-cr-10117-1T Document 425-5 Filed-09/G6/49--Page 61 of 93--~-~

In private conversations, Felicity was very open about the trials and tribulations of
parenting, She was often self-critical when it came to her skills as a parent; in our
opinion, unfairly so. In fact, we actually think this rigorous self-examination is what
makes her a great mother. Despite her busy professional schedule, she is and always
has been incredibly present with her (and our) kids—kind, thoughtful, respectful
and generous.

Felicity has also been a very good friend to us. We have worked together on several
film projects over the years, and she was always supportive of our small
independent films. For our first film, which Felicity acted in, she even paid for her
own housing while we were shooting so that more money could go towards the
budget, When Daniei turned 40, Felicity wrote and performed a hilarious song at his
birthday party. She is reliable, consistent, available in times both good and bad—a
true and wonderful friend. .

Sincerely,

wi- BS

Daniel Barnz & Ben Barnz
Case 1:19-cr-10117-IT Document 425-5 Filed 09/06/19 Page 62 of 93

TAB 17

 
~ Case1:19-cr-10117-IT: “Document 425-5°Filed 09/06/19 | Page 63 of 93 ~~

Amelia Hamilton

_ August 5, 2019

Hon. Indira Talwant

United States District Court
One Courthouse Way
Boston, MA 02210

To the Honorable Indira Talwani-

Thank you so much for taking the time to read this letter on behalf of my dear friend, Felicity
Huffman. | understand the magnitude of this moment and how her actions have been received.
However, | have known Felicity for nearly 15 years—we raised our girls, Sophia and Claire,
along side one another. | believe it is important to understand who Felicity is as a friend and
parent from one of her peers and | would like you to know how this one decision does not at all
reflect the depth of her kindness, humor, and ability to embrace the imperfection of parenting.
She has been a remarkable friend, an integral community member, and a truly good and
supportive mom to raise my kids with.

As a fellow elementary schoo! parent, | was immediately struck by what an attentive, active and
generous mother she was, not just to her own kids but, to all the kids. She was the mom on the
playground actively playing with the kids: chasing them, pushing them on the swing, taking turns
on the slide with them. Felicity was also the first one to quietly volunteer for school activities.
She would drive carpool, spend her days-off setting up for the art show or work with the kids in
the classroom. Felicity was often one of the last parents to leave an evening performance as
she stayed behind to do “clean-up duty” because no one else had volunteered. Felicity would —
also be the first to downplay her involvement with her trademark self-deprecating humor and ,
genuine humility.

As our children became close friends, Claire and Felicity became close as well. The love and
support she gave and still gives my daughter has been invaluable. Playdates at Sophia’s house
usually included epic games of hide-and-seek or capture the flag with all the adults in the house
participating. At pick up Felicity would often invite us to eat dinner with anyone else who had
wondered into the. house recently. The dinner table would be full of family, neighbors, the kid’s
friends, the piano teacher or math tutor all laughing and playing some game Felicity had made
up. But making Claire feel like she was loved and welcome on playdates, was only part of her
supporting Claire. Felicity would continually celebrate Claire and her accomplishments as if she
were her own child. | remember Felicity and Bill having our family to dinner and Felicity making
it a point to celebrate Claire making Student Counsel. | truly believe the love and support she
has given my daughter will positively affect Claire for the rest of her life.
Case 1:19-cr-10117-IT Document 425-5° Fited 09/06/19" Page 64 of 9OB-——

As the kids spent more time together, | got to know Felicity on a more personal level. We
became close by taking regular hikes together. ! immediately connected with her, even though
she was considered a “celebrity” and | was a “stay-at-home mom’ at the time. She has a way of
making everyone fee! comfortable, interesting and safe, no matter who they are or what they do.
When | was thinking about going back to school to get my Master In Psychology to become a
therapist, she was one of the first people | told and she was my biggest supporter. I’m not sure |
would brave enough to do It if Felicity hadn't shown so much excitement for me. When | had
major surgery, Felicity came and sat at my bedside ail day while | drifted in and out of sleep.
She made me feel safe. The support, encouragement and comfort Felicity lovingly hands out to
her friends and family speak to who she is as person and a friend.

On our hikes, | was also struck by how open she was about the challenges of motherhood. We
would often talk about how wonderful AND hard it was at the same time. Her ability to talk
openly about the chailenges of motherhood helped me take a breathe and realize that | was not
alone. When she mentioned that she was thinking of starting an “anti-expert” parenting website
that built community and was actually about the struggles and realities of being an imperfect
parent, | was excited for her. Then, when she asked If | would write for it, | was struck by the fact
that she did not want “celebrity” contributors, but “regular” moms with “regular” struggles. This fs
how Felicity has always viewed herself, as a regular and imperfect mom. Recently she was
criticized in the media about having a “expert” parent website. However, Felicity has never
painted herself as an expert, if fact, she has always talked about her imperfections and
struggles as a parent with openness and honesty.

Since Felicity's arrest, it has been heartbreaking to watch how difficult this experience has been —
for her and the whole family. On our weekly visits we now spend a lot of time talking about how
she is trying to “heal the wounds” she feels she has inflicted on her children, family, friends and
others. She is devastated that anyone else Is suffering from her mistake and has only
expressed remorse and a hope she can make it up to them. She has always been spiritual, and
this has increased, with her experience. There is a saying in the therapy world that it is “not the
rupture but the repair’ that matters. Of course | understand how this moment has been painful
for so many people and of course the rupture was meaningful. However, it has been moving to
watch Felicity and her family walk through this experience of repair with so much grace, humility
and bravery. She has done so much more than simply admit wrongdoing— she has wrestled
night after night with her decision and the impact it had on her family and the community. She
has searched for ways to not fust admit but to atone for her actions. My feelings for her
character and my trust in her values as a friend and fellow parent have only grown since
watching her bravely accept the consequences of her actions. .

Sincerely,

OF Q-

Amelia Hamilton
Case 1:19-cr-10117-IT Document 425-5 Filed 09/06/19 Page 65 of 93

TAB 18

 
~ wes Cage 1:19-er-10117-IF-Document 425-5~Filed 09/06/19 Page 66 of 9s

Wendy Mogel, Ph.D.

_

L

a

| _d

|

a

7

m7

a
June 20, 2019 a
Hon. Indira Talwani . clinical psychology
United States District Court + parent education
One Courthouse Way + school consultation
Boston, MA 02210
Dear Judge Talwani:

From May of 2012 through March of 2018 Felicity Huffman came to see me for parent
guidance. Her goal? To raise her children to be wholesome, humble, kind people
despite the pressures they face as children of public figures.

Felicity never focused on the status aspect of schools or social opportunities but rather
worked to discern the best match for each of her daughters’ true interests, abilities and
challenges. From the start I admired her concern and over time I came to see her as an
unusually sensible, grounded "anti-helicopter", “anti-snowplow'",."anti-product
development" mother.

Sincerely yours, :
phon dey | Mosel Pkt
Wendy Mogel, PhD |

"Clinical psychologist and author of articles and parenting books including The New York
Times bestseller, The Blessing of a Skinned Knee

www.wendymogel.com
Case 1:19-cr-10117-IT Document 425-5 Filed 09/06/19 Page 67 of 93

TAB 19

 
~~ Case 1:19-cr-10117-IT Document 425-5 Filed 09/06/19" Page 68 of 93

Deborah Kory
po
Pe

_ ae
a

 

August 6, 2019

Honorable Indira Talwani
United States District Court —
One Courthouse Way
Boston, MA 02210

RE: Felicity Huffman
To the Honorable Judge Talwani:

I barely knew Felicity when she invited me to stay in her home. Her niece, Maria, was my best
friend in graduate school, where we both trained to become clinical psychologists, and I had met
Felicity just once, at Maria’s wedding. Several years later, we worked on a small writing project
together and over the course of that time she found out that my mother had advanced-stage
dementia and was living in an assisted living facility in Hollywood. She invited me for coffee the
next time I visited my mom and during that conversation asked, “Wouldn’t it be easier for you to
just stay with me instead of at your mom’s facility?” I was stunned by the offer.

She and her husband are big movie stars whom I'd imagined lived'in a gilded compound where
security guards granted entry with non-disclosure agreements. Instead, Felicity invited me into
her household like I was part of her family. She gave me codes and keys and passwords and food
and coffee and time lounging around with her family and friends. Her lovely, funny, polite and
unassuming daughters invited me in too, They knew that my visits tomy mother were difficult
and would check in with me, update me on their latest struggles or. triumphs, and hang out with
me, The whole family was playful, open, unpretentious and friendly to the stream of visitors and
guests always coming in and out of the house. Her husband, Bill, wanted my opinion on a movie
he was directing and invited me to watch an early cut with him and discuss it. They didn’t seem
at all like celebrities, or how J had imagined celebrities to be. They walked around in pajamas
and made toast late at night and shared their lives unselfconsciously. I raided their pantry at will.
It was a generous home.
momo Case 1:19-Cr-LOLI7-IT ~ Doctment 425-5 “Filéd 09/06/19" Page 69 of 9B~™ ee

From 2013-2017, I went several times a year to see my mom and always stayed with Felicity,
These visits were extremely painful for me. My mom had suffered various illnesses since I was a
child and the last five years of her life were particularly brutal. Mostly bedridden, she suffered
many hospitalizations, hallucinated frequently, and didn’t always know who I was. I had
struggled with my mom throughout my life and, in this final chapter, was struggling to let her go.

When I would return to Felicity’s after a long day with my mom, she would check in on me,
invite me on a walk with the dogs, ask insightful questions, tell me about her struggles, As a
psychologist, part of my practice is working with teens and parents through the transition from
adolescence to early adulthood. She liked to pick my brain about working with teens, but did so
in such an honest way. She was open about her own challenges as a mom, her worries for her
kids, the work she was doing with therapists to help them with school and the normal challenges
of growing up. Her humility around her vulnerabilities as a parent and the wisdom she offered in
helping me face my mother’s death suggested she was no stranger to life’s suffering. Yet for all
her humility, I was struck by how intimate, affectionate and—for lack of a better term—well-
adjusted her kids were. They had been kept out of the public eye and had managed to live fairly
normal lives, with plenty of friends and community, a huge extended family, and an empathic
way of navigating relationships.

I felt so honored to have been invited into her family and still do. After one particular visit,
Felicity sent me a Vitamix for no reason other than she observed me coveting hers. She sent me a
beautiful necklace for my birthday one-year, Flowers another year. When I needed some extra
support during one of my final visits to see my mom, she let my friend, whom she had never met,
stay with me at her place while she was out of town. She texts me when she’s thinking about me
still, wanting to know how I really am. She is a dear and loving friend, mother and wife, both
human and humane, and I have no doubt that she will continue to meet her fate with dignity, grit,
and a humble heart.

Sincerely,

Deborah Kory
Case 1:19-cr-10117-IT Document 425-5 Filed 09/06/19 Page 70 of 93

TAB 20
MARY MCCANN and NEIL PEPE
a
a

July 7, 2019

Hon. Indira Talwani

United States District Court
One Courthouse Way —
Boston, MA 02210

Dear Honorable Indira Talwani,

We are writing on behalf of our friend and colleague Felicity Huffman. We have known and
worked with Felicity for over thirty years and have been close friends through many milestones
both personally and professionally. Over all these years, she has always been a conscientious
and honest person of integrity.

Neil met Felicity in high school in the late 1970s when they attended The Putney School in
Vermont. Mary first became friends with Felicity in the mid-1980s when they met as
undergraduates at New York University’s Tisch School of the Arts. Together the three of us,
along with other founding members, created the Atlantic Theater Company. Felicity’s
commitment to the company, where our aim is to “empower simple and honest storytelling
that fosters greater understanding of our shared world” has endured for more than thirty years.
When the company first began, Felicity was one of the first people to roll up her sleeves and do
whatever work was necessary. From building sets, painting bathrooms to tearing tickets and
performing on stage, Felicity’s hard work and dedication helped lay the foundation for what the
theater is today.

Since those early years, Felicity has been a devoted ensemble member. She regularly
contributes to the theater in many ways supporting educational programs like Staging Success,
one of our most powerful community initiatives. This is an arts education residency designed to
help Title 1 schools use theater to reinforce their academic curriculum. Felicity has also been an
advisor for many years; she is one of the key people we have turned to, as we have developed
our school, for advice on how to keep evolving our work. Felicity contributes her time teaching
and mentoring students free of charge. She has always been a sensitive teacher and actor,
treating all of her collaborators with the utmost respect.

~~ ~"Case 1:19-cr-10117-IT Document 425-5 “Filed 09/06/19 “Page 71 of 937°"
Case 1:19-cr-10117-IT Document 425-5 Filed 09/06/19 “Page 72 of 93" ©" ne

We have also been blessed to call Felicity one of our closest friends since we met those many
years ago. She ts an honest person with a strong sense of morality and intelligence. She is also
deeply spiritual and religious, and a truly empathetic, devoted and loyal friend. We have always
relied on Felicity at key moments in our lives for wisdom and advice; whether it is on marriage,
births, deaths, successes or challenges. Felicity is the first person | (Mary) have called when |
faced major challenges in my life: when my first daughter was born and was in the NICU it was
Felicity who came to my side; when | struggled with infertility she kept me grounded in faith;
when I discovered I had Breast Cancer she heiped me every step of the way, through surgeries
and recovery; and this summer, while Felicity has been dealing with her own challenges, she
has again been supporting me when my family experienced three deaths in six weeks- my
father-in-law passed away in May followed by two suicides, one a teenaged girl who was a close
friend of my daughter and most recently my brother-in-law.

Words can’t express what Felicity means to our family. She is beyond dependable and loyal, and
we know when we turn to her we can rely on her honesty, wisdom, compassion and love. She
has always stayed true to herself by striving to be grounded, kind and community-minded. She
doesn’t take anything for granted, she doesn’t feel entitled, and she is hardworking,
trustworthy and deeply humble.

We love Felicity and, as we’ve already described, know her to be generous, honest, loyal, down-

to-earth, wise and full of integrity. She loves her family and she is devoted to her friends and
the community. We are here to support her in any way we can.

Mary McCann and Neil Pepe

Sincerely,
Case 1:19-cr-10117-IT Document 425-5 Filed 09/06/19 Page 73 of 93

TAB 21
oo os Case 1:49-cr-10117-IT-~ Document 425-5 ~~ Fited-09/06/19- Page 74-0f 93-—— +. ==

8/6/2019
Buck Jones

Hon. Indira Talwani
United States District Court
One Courthouse Way
Boston, MA 02210

Dear Hon. Indira Talwani,

Let me start by introducing myself. My name is Buck Jones and I am Felicity’s
nephew. I currently live in Snowmass Village, Colorado. I am writing this letter to
give the court a sense of the kind of caring person and excellent mother Felicity is to
her two daughters, Sophia and Georgia. Through my experience spending time with
them over the many years no other mother, that I know, brings more positive

energy, enthusiasm, and excitement to any.activity or event than Felicity.

As an example of her kindness and thoughtfulness, I would like to briefly share
with you an experience that I had with Felicity when I was a child before she had
children of her own. One of my earliest childhood memories with Felicity, /
unfortunately, was centered around a crisis. When | was about five or six years old I
was involved in a really bad car accident. I broke my right femur and had to be flown
to Children’s Hospital in Denver to be placed in a body cast up to my waist. After
about a week in Children’s Hospital I was released and able to go hame and heal.

Felicity flew in from New York City to be with my mother Jane and when she arrived
von nCage-t:19-er-t0117-1T - Document 425-5- Filed-09/06/19 - Page 75-0f-93.. 0.2...

she had with her a present for me. The present was a brand new Sega Genesis,
which at the time was the latest and most expensive Nintendo on the market, Her
arrival and present to me lifted the room with energy and enthusiasm. For a
moment I had forgotten I was with a broken leg because I was so overcome with

excitement.

Shortly after my broken leg healed Felicity invited my cousin Jessie and metoa
weekend trip to Los Angeles for no reason other then she knew we would enjoy it.
From the moment we stepped off the plane in Los Angeles, Felicity was there to
greet us with a new pair of all black Oakley sunglasses and passes to Disneyland. We
had not even left the airport and already J couldn’t believe how excited I was. During
the trip we all wrote in one journal everything we did that day and then would glue
all our event tickets and photographs inside the journal. Because it meant <0 much, I

still have that journal to this day.

When Sophia and Georgia were born Felicity started spending more time in
Colorado with her family during the holidays, and I would often be at their house
with my cousins, where we’d play with Sophia and Georgia. I quickly noticed how
present Felicity always was with her two girls. This was because of how present she
had been with me when | was young that I recognized this to be one of her best
qualities. When I would travel to Los Angeles to visit friends, Felicity would always
have me stay with them. I saw how much fun Sophia and Georgia are to be around

and the way they both carry a sense of maturity and respect that is rare for their age
moe Case t:19-cr-10117-IT Document 425-5°~ Filed 09/06/19 Page76 of 93° = >

group. I saw that the level of maturity and respect comes from Felicity’s energy,

enthusiasm, and commitment to always being present and showing up.
Over the last ten years I really got to spend a lot of time with Felicity. When my
mother Jane, who is Felicity older sister passed away, Felicity was right by my side
through a really tough and emotional time. I am truly blessed to have Felicity as my
_ aunt. [ thank you very much for your time in reading this letter.
Sincerely,

Veucle Son eS

Buck Jones
Case 1:19-cr-10117-IT Document 425-5 Filed 09/06/19 Page 77 of 93

TAB 22
 

July 01, 2019
Jessie Huffman
ee
: P|
Honorable indira Talwani
United States District Court
One Courthouse Way
Baston, MA 02210
Dear Judge Talwani,

My name is Jessie Huffman and despite the gravity of current circumstances, it is with
great pride that | say Felicity Huffman is my aunt. This pride that feel stems not from her
celebrity, but from who she Is, It does not elude me that as a family member, my perspective
might be taken as biased. However, it is precisely due to my being Felicity’s niece that | can say |
truly know her and am in a unique position to lend an understanding of her.

As | attempt to relay the person that Felicity is, what overtakes me is how deeply she
has impacted my 29 years of life. am currently a licensed social worker wha specializes in
extremely rewarding work with children and teens, | live in the mountains of Colorado which is
my home in every sense of the word, and | can honestly say that lam happy and fulfilled. This
was certainly not always the case, however, and there were countless hurdles, challenges, and
downright disasters which preceded this time in my life. | tell you this because, as | look back on
the many different directions my life could have taken, Felicity is interwoven into what heiped
me reach this point.

| Asa child, | grew up in a single parent household where my mother (Felicity’s older
sister) was left to raise three children on her own. Although | could not ask for a better, more

committed mother, we al! know that children need more than one stable adult influence in

Case 1:19-Cr-LOLI7-IT Document 425-5~ Fite 09/06/19 “Paye 78 of 8S
mmm mom Case L19-cr-10117-IT Document 425-5 ~ Fited 09/06/19 Page 79 of 93°

their lives. Evidently, this was not lost on Felicity as she stepped in with her love and generosity
of time and self to become a crucial figure in my life. Although | grew up in Colorado and Felicity
lived in Los Angeles, she somehow managed to visit consistently and take me out on countless
adventures, which were the highlight of my childhood. | was a tomboy and an “odd ball” to say
the least, yet Felicity never failed to see me and value me exactly as | was. Lam eternally
grateful to Felicity for this as her sturdy influence helped shape me and empowered me to
become my own person, independent of outside opinions.

This value which Felicity places on the character of a person, rather than on how one
may appear, was a major influence in my desire to serve those in my community and become a
social worker. The instilment of solid values that | received from Felicity began when | was a
child, however these values have not waivered. | remember a time in graduate school when I
saw peers choosing flashy, high paying careers and | started to become fost in a haze of self-
doubt. At that same time, | took a trip to visit Felicity in California and she happened to invite

me to a Hollywood party. While in the car, Felicity turned to me, looked me in the eyes and

. said, “Don’t forget, the work you're doing is so much more important than any of this.” Her

words, and the conviction with which she said them, were exactly what | needed to hear. | was
touched, but certainly not surprised as this is who | have always known Felicity to be,

Last year when my work brought me to the mountains of Colorado and | did not have a
place to live, Felicity opened her house to me without skipping a beat. Although it has been a
year since | “temporarily” moved into Felicity’s house, | can honestly say | have never felt more
welcome or wanted, but again, this is not surprising. Felicity is one of the most loyal, loving, and

caring people | know.
“Case 1:19-cr-10117-IT Document425-5~ Filed 09/06/19--Page 80 of 93-" "

’ Thank you, Judge Talwani, for taking the time to read this letter.

Respectfully,

Jessie Huffman

fam Yoloer
Case 1:19-cr-10117-IT Document 425-5 Filed 09/06/19 Page 81 of 93

TAB 23
Case 1:19-cr-10117-IT “Document 425-5 ~Fited 09/06/19 Page 82 0f 93° mre

Moore Huffman

August 9, 2019

Judge Indira Taiwani
United States District Court
One Courthouse way
Boston MA02210

To Judge Indira Talwani ,

My name is Moore Huffman, J am the brother of Felicity Huffman . I am writing to you
to hopefully lend some perspective on who Felicity is, and what she means to me and our
family. And, what we mean to her.

I am six years older than Felicity, as children we had quite a bit of sibling conflict. Being
a sullen teenage boy at the time I frequently didn’t treat her well , in fact I was cruel. And
her being six years younger, had no recourse with which to deal with it. A few years later
when I had matured a little , 1 was full of remorse for my cruelty towards her. J
apologized for the pain and hurt J had caused. She warmheartedly and unconditionally
forgave. I realized that what she had always valued and wanted from me was family
connection and love . She had already-forgiven and was totally absent of any rancor or
resentment towards me .

In the following years we became very close. Throughout my life she has provide me
with love, affection and encouragement. In times of trouble she is always there, asking
what can I do to help ? It’s not just for me that she extends this charity , but for everyone
in her life.

This is a small but true example of who she is and what she values.

I have never known her to hold a grudge or to be unkind. She is the sort of person who is
always inclusive and welcoming to everyone. She encourages kindness and promotes
community.

I hope this letter provides some insight and a more private view into who Felicity is.
Thank you for your time for reading this. ,

 

 
Case 1:19-cr-10117-IT Document 425-5 Filed 09/06/19 Page 83 of 93

TAB 24
~~ Case 1:19-cr-10117-IT  Doctiment 425-5 Filéd 09/06/19 “Page"84 of 93 ee

Moore Huffman

June 10, 2019

Hon Indira Talwani
United States District Court
Boston, MA 02210

Dear judge Talwani,

Lam Felicity’s nephew, Moore Huffman. I am writing you today in hopes of illuminating
some of the qualities and attributes that Felicity embodies, so that you might better
understand who she is as a whole person. Felicity’s generosity, humility, and graciousness
towards me, our family, and my friends has matured my understanding and awareness of
others. These qualities in her have also contributed to my growth as a person, She has
mentored me in how to carry myself in the world. I have many examples of Felicity’s
selflessness and desire to better the world around her, One particular example stands out
for me, as it is remembered by my friends still today even after seven years.

I had a very tight knit group of friends growing up, many of which are still my closest
friends today. As life goes on I realize these relationships are of the utmost importance,
and Felicity has been a key factor in their continuation. She has consciously and
intentionally contributed to our bonding and sense of community. One way she has done
so was by organizing a reunion in her home for all of my childhood friends. Felicity was
motivated to do so after I moved to Los Angeles seven years ago, when she learned how
many of us lived in the area. Many of these people had lost contact over the years, and
we reconnected as a result of this reunion. There were two people there that evening who
have become significant in my life as a result of that reunion. It seems very unlikely that I
would have reconnected with these people otherwise.

This is one example of Felicity’s awareness of those around her, and it illustrates her
desire to see people connect, It was purely her idea to organize an event for me and my
friends, which I know came from her desire to foster a community for us. Her.general _
motivation to bring people together could easily be described as passionate.

In addition to ilhustrating Felicity’s orientation around community, I want to speak more
specifically to how she has taken a great deal of interest in helping me create a solid
ome “Case 1:19-cr-10117-IT Document425-5 - Filed 09/06/19-- Page-85-0f-93-» ~~~.

foundation for my future. She has done so through conscious, yet subtle guidance. When
she has observed me failing to approach the world consciously, she has brought it to my
attention with care. One example of this out of many, is her emphasis on the importance
of memorizing the names of new people I meet. With her guidance I have discovered the
deeper value of this practice. I have learned that it is an important sign of respect to those
I come in contact with. Making extra effort to do so has also been of great value in my
professional life. Felicity helped me to become aware that I needed to be better in this
regard, Felicity has made herself available to me as a sounding board in life in general. I
go to her for guidance when I need someone who IJ know will be honest and insightful.

I want to close by saying that Felicity’s constant graciousness, humility, and proactive
nature to help those around her has had a deep impact on me. Felicity inspires me to be a
better person. This is not the first time that I am articulating this as many will attest to. I
have spoken to the deep positive impact that Felicity has had on me in my interactions
with both friends and family.

I hope reading this letter might offer you some insight into who Felicity is at her core, and
T thank you respectfully for taking the time to do so.

Sincerely,

  
Case 1:19-cr-10117-IT Document 425-5 Filed 09/06/19 Page 86 of 93

TAB 25
July 3, 2019

Hon. Indira Talwani
United States District Court
One Courthouse Way
Boston, MA 02210

Dear Judge Talwani,

I am writing this letter in relation to the sentencing decision in your federal court on September
13".

Felicity Huffman has been known to me personally for only the last several years. I was
introduced to her in connection with my responsibility as the former Chancellor of the California
State University system, a 23-campus entity with over one-half million students.

My post-Chancellor office has been'on the Cal State Los Angeles campus, which is not only a
postsecondary institution, but also houses two high schools. One is relatively new and is a
charter organization devoted to STEM subjects. The latter has an audition-based admissions
process, and I know that one of Felicity’s daughters was a student there. The Los Angeles
campus has recently been recognized as number one for socioeconomic mobility in the country,
since it most proudly serves a great mix of socioeconomic and ethnic student applicants, across
an extremely diverse Los Angeles County. ,

Less than two years ago, a friend of mine — an immigrant from Israel with a son at LACHSA —
approached me seeking assistance with a very serious problem the school was facing on the Cal
State LA campus. To meet the demand of growing admissions, the high school needed more and
better physical resources, such as flexible rehearsal space, faculty offices, and study areas for
students. However, the CSU campus was also expanding dramatically, and conflicts were
arising between the high school and college. I was asked to intervene and possibly serve as a
mediator, working toward a mutually-beneficial solution.

Of course, I agreed to join a parent-planning group — which included appropriate high school
officials — and met both Felicity and her husband Bill at our first gathering. I was immediately
and duly impressed by their willingness to help in every way possible. They were obviously
deeply concerned and generous parents not only interested in their own child’s experience at this
very special organization, but also willing to contribute their time, funds, and network on behalf
of subsequent generations of students and their families.

~—~Case 1:19-cr-TO117-IT~ Document 425-5 “Filed 09706/19- Page’87 of 93s
commen CQ ge-d:49-cr=t0117-tF ~ Document 425-5" Fited 09/06/19 “Page 88 of 93 ~~

Tn the meetings that followed, Felicity and Bill were always present -- regardless of their other
professional commitments -- and dove in with both feet, enthusiastically engaging in discussions
concerning the high school’s needs while remaining sensitive to those of the college. Their
intelligence and commitment were clear. They called upon their entertainment contacts and
leveraged their credibility to identify resources and generate ideas that would help the school.
They also hosted and orchestrated a LACHSA Gala in Spring 2018 to generate much-needed
funds. As a result, plans have emerged for an entire new high school and the relationship with its
home campus has improved.

My professional interaction with both Felicity and Bill has left me with a strong impression of
their integrity and authenticity. Notable has been Felicity’s dedication and her willingness to roll
up her sleeves to address very specific nuts and bolts planning issues.

I have come away from this experience respecting Felicity as a person, a mother, and a
community volunteer. Even more important, she has demonstrated repeatedly her continued
commitment to those most needing services and resources from the underrepresented and less
well-served parts of our Southern California high school community — a commitment I hold in
high regard. .

Thank you for your consideration and attention.
Barry Munitz, Ph_D. a

Chancellor Emeritus
President and Chief Executive Officer, J. Paul Getty Trust (ret.)
Case 1:19-cr-10117-IT Document 425-5 Filed 09/06/19 Page 89 of 93

TAB 26
~ "Case 1i19-cr-I01T7-IT Document 425-5 © Filed"09/06/19 ‘Page 90 OT 9S

Thomas Alderson

July 7,2019

Hon. Indira Talwani
United States District Court
One Courthouse Way
Boston, MA 02210

Dear Judge Talwani,

i have known Felicity Huffman for forty plus years. Her sister Jessie Huffman is my soul
mate. | have always found Felicity to be of upstanding character and a truly compassionate
person.

The sterling nature of her character showed itself in spades October of last year. My son
Walter Alderson served in Charlie Company, 2nd Battalion, 2nd Infantry Regiment, 10th
Mountain Division stationed in Fort Polk, LA. He had recently returned from an eight month
tour along side a special forces unit in Rocca, Syria. On October 13th for reasons unknown he
laid down on the railroad tracks in Louisiana, he was ‘only twenty-one.

In spite of her hectic schedule Felicity arrived as soon as she found out. She stayed
through the services and offered to: stay longer, She did not know Walter well but was here to
honor him and give me her total support. Felicity is a rock.

Felicity’s steady calming influence, her compassion and her love was a god-send to all of
us. | love and admire her.

Respectfully,

/

Thomas Alderson
 

Honorable Indira Talwani
United States District Court
One Courthouse Way
Boston, MA 02210

Dear Honorable Judge Talwani,

It is with heartfelt respect and admiration that I write this letter of
reference for Felicity Huffman. I served as Head of School at the Park
Century School in Culver City while Felicities younger daughter, Georgia,
attended her final three years until her graduation from eighth grade.
Park Century School was created to serve students with Dyslexia, ADHD
and other learning issues.

My entire experience with Felicity Huffman, along with her husband,
William Macy, was all 1 could have hoped for. Their daughters’ path
educationally was a tough one. Park Century School is designed to serve
students with dyslexia along with the host of other learning issues that
tend to follow. I found Felicity open and responsive to the individual
_learning plan designed for her daughter. She attended all conferences
and school events and was an openly willing and helpful participant.

Georgia was an active participant in student government and was
elected student body president her eighth grade year. As such she
needed to provide leadership in planning certain school events like our
Halloween Carnival and Talent Show. The expectation was that Georgia
would embrace this role and get her student council team to plan and
set up these events. In every case Felicity was there supporting her
daughter, She made sure Georgia was at school earlier than the others
setting up or staying much later to break down sets. While her affection
for Georgia was always evident Felicity was not a parent to do the tasks
taken on by Georgia. |

I always found Felicity to be an active hands-on parent. In a school that
serves mostly families with large resources to support, and at times
over-support, their children, Felicity always struck me as a parent who
me “Case T:19-cr-10117-IT Document 425-5 Filed 09/06/19“ Page S2°of BS»

did not hover or do everything that her daughter should be doing for
herself. She taught her daughter to be strong and independent. Even
with her learning issues expectations would not waver. Felicity often
spoke proudly of her Colorado roots and the appreciation for the
lessons she learned growing up in a self-reliant mariner. It was a value
expectation for her daughters. Georgia’s learning issues created a tough
path through school, She would always have to work hard and most
often harder that most. Felicity embraced this, never making excuses
and was always appropriately supportive, Middle school can be a tough
journey for a girl but Georgia, as her mother Felicity, never once uttered

-acomplaint about a student, parent or faculty member.

When not discussing her daughter most of my discussions with Felicity
centered on our appreciation for Winston Churchill. Felicity and her
husband were very well read in this area. The Christmas gift to me was
a two-volume paperback set of Churchill’s biography, which I consumed,
and cherish. I feel the volumes of this gift spoke volumes of the values
this family, and certainly Felicity, modeled every day. While a family of
success and wealth, there were never outward expressions of privilege
or luxury of any kind. A question I got once from Felicity was about
which kind of cowboy boots I had. She knew flashy “showy” boots from
a real workingman’s boot. With her husband Bill it was about the
exquisite woodworking projects he had constructed.

Georgia's eighth grade years brought discussions of matriculation to |
high school. The choices for students with dyslexia are very slim in the
Los Angeles area so there is an honest and expected anguish for most
parents surrounding this. I proposed a stretch school, Westridge Girls
School in Pasadena, that normally wouldn’t have been on the radar
screen for Felicity and her husband to consider. Knowing their daughter
to be extremely hard working and conscientious | felt that it just might
work. Westridge had always had a reputation as a top-flight all girls
school. Expectations of it’s students are high but it’s reputation was that
of a school that also has a large heart and supports it’s students and
families as long as they understand what can be a difficult road
academically. In every step in this process, from my speaking with the
Headmistress to my letter of recommendation Felicity only asked
appropriate questions and followed the admissions process as outlined
on the website.
Trem om Case 119-cr-10117-IT “Document 425-5 Filed 09/06/19 = Page 93 0F 93 rrr

One of the strengths their daughter Georgia has is leadership. This
clearly made her an even more attractive candidate for Westridge.
Another strength I wrote about and discussed with the admissions
committee at Westridge was the impeccable values of Georgia’s parents.
In my most recent discussion of Georgia’s progress with the
Headmistress we discussed all the wonderful attributes that makes
Georgia who she is: leadership, caring personality, her get-to-work
attitude that never quits and the appropriate and grounded family
values that Felicity models in every interaction with the school. Of -
course, I was not surprised.

We live in a time when all too often parents have become the well
tagged “helicopter parents” who over-support their children. It’s well
documented at every level of education parents attempt to create
worlds where there are never bumps in the road, problems are always
someone else’s fault, and adversarial relations become the norm with
teachers and administrators. Very happily for me and everyone
connected to Park Century School, this was never the relationship with
Felicity Huffman.

With over 40 years in education it was a breath of fresh air to work with
a woman with the integrity of Felicity Huffman. She embodies the

_ delicate balance of a parent who loves her child but also expects her
daughter to be grateful for all that this world has given her.

If I can be of further assistance please don’t hesitate to reach out.

Sincerely,

S.

Do .Phelps ©
Headmaster Emeritus, Park Century School

  
